      CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 1 of 66




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Young America’s Foundation, a Tennessee             Case No. 18-cv-1864 (SRN/HB)
 nonprofit corporation, Students for a
 Conservative Voice, a Registered Student
 Organization at the University of                    MEMORANDUM OPINION
 Minnesota, and Ben Shapiro,                              AND ORDER
               Plaintiffs,
 v.
 Eric W. Kaler, President of the University
 of Minnesota, in his individual capacity,
 Michael Berthelsen, Vice President of
 University Services of University of
 Minnesota, in his official and individual
 capacities, Matthew A. Clark, Chief of
 Police of University of Minnesota,
 in his official and individual capacities,
 Troy Buhta, Lieutenant of University of
 Minnesota Police Department, in his
 official and individual capacities, and Erik
 Dussault, Assistant Director of Student
 Unions & Activities of University of
 Minnesota, in his official and individual
 capacities,
               Defendants.


David A Cortman and Travis Christopher Barham, Alliance Defending Freedom, 1000
Hurricane Shoals Road NE, Suite D-1100, Lawrenceville, GA 30043; Jonathan Caleb
Dalton, Alliance Defending Freedom – Center for Academic Freedom, 440 First Street
NW, Suite 600, Washington D.C. 20001; Theodore C. Landwehr, Landwehr Law Offices,
4034 NE 7th Street, Columbia Heights, MN 55421; and Tyson Charles Langhofer, Alliance
Defending Freedom, 20116 Ashbrook Place, Suite 250, Ashburn, VA 20147, for Plaintiffs.
Brian J. Slovut, Carrie Ryan Gallia, and Daniel J. Herber, University of Minnesota – Office
of the General Counsel, 200 Oak Street SE, Suite 360, Minneapolis, MN 55455, for
Defendants.



                                                1
        CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 2 of 66




SUSAN RICHARD NELSON, United States District Judge

        This matter is before the Court on the parties’ cross motions for summary judgment.

Plaintiffs Young America’s Foundation, Students for a Conservative Voice, and Ben Shapiro

argue that judgment should be entered in their favor because Defendants President Eric Kaler,

Vice President Michael Berthelsen, Chief of Police Matthew A. Clark, Lieutenant Troy

Buhta, and Assistant Director of Student Activities Erik Dussault—all employed by the

University of Minnesota during the relevant time period—violated their First Amendment

rights by engaging in impermissible viewpoint discrimination in the implementation of the

University’s policy for handling large scale events (Doc. No. 68). Defendants, in turn, argue

that judgment should be entered in their favor because there is no genuine issue of material

fact in dispute and Plaintiff’s claims fail as a matter of law (Doc. No. 62).

        Having considered the briefing and voluminous record submitted by the parties, and

for the following reasons, the Court GRANTS Defendants’ Motion for Summary Judgment

(Doc. No. 62) and DENIES Plaintiffs’ Motion for Summary Judgment (Doc. No. 68).

   I.      BACKGROUND

           A.     The Parties

        There are three Plaintiffs in this case. Plaintiff Young America’s Foundation

(“YAF”) is a nonprofit organization that was founded by the late conservative thinker

William F. Buckley in the 1960s. (2d. Am. Compl. [Doc. No. 58] ¶¶ 24, 79.) YAF hosts

and co-sponsors conferences and lectures around the country, with the expressed goal of

introducing young people and university students to conservative viewpoints. (Id.; see also

Dep. Tr. of Patrick Coyle (“Coyle Dep.”) [Doc. No. 73-4] at 24 (noting YAF hosts

                                               2
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 3 of 66




approximately 150 lectures annually on college campuses).) The organization also has

approximately 500 high school and college chapter organizations, called Young Americans

for Freedom, to promote conservative ideas in the academic community. (Coyle Dep. at

16–18.)

       Plaintiff Students for a Conservative Voice (“SCV”) is a registered student group at

the University of Minnesota. (2d. Am. Compl. ¶ 25.) SCV seeks to introduce their

classmates to “alternative,” conservative, viewpoints by way of “flyers, signs, peaceful

demonstrations, hosting tables with information, inviting speakers to campus, and talking

with fellow students.” (Id. ¶¶ 25–27.) According to SCV, their mission is important

because “[c]onservative viewpoints are notably absent from educational instruction at the

University of Minnesota.” (Id. ¶¶ 25–27, 72.) During the relevant time period for this

case, a University of Minnesota student, Madison Dibble, served as the President of SCV

on the University of Minnesota’s Twin Cities campus. (See Dep. Tr. of Madison Dibble

(“Dibble Dep.”) [Doc. No. 73-5] at 28.)

       Plaintiff Ben Shapiro is an “American political commentator, nationally syndicated

columnist, author, radio talk show host, and attorney.” (2d. Am. Compl. ¶ 28.) He holds

a bachelor’s degree in political science from the University of California – Los Angeles,

and a juris doctorate from Harvard Law School. (See Dep. Tr. of Ben Shapiro (“Shapiro

Dep. Tr.”) [Doc. No. 73-11] at 13.) He is the prior editor-in-chief for the Daily Wire, and

the host of a podcast and radio show. (Id.) He also writes a syndicated column for Creators

Syndicate, and works with YAF to schedule speaking opportunities on college campuses



                                            3
      CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 4 of 66




around the country. (Id. at 15–16.) While he does not currently practice law, Shapiro is a

licensed attorney in California. (Id.)

       There are five Defendants in this case. Defendant Eric W. Kaler was, at all times

relevant to this case, the President of the University of Minnesota. (2d Am. Compl. ¶ 29.)

He became President Emeritus in July 2019. (Id.) While serving as President, Defendant

Kaler’s responsibilities included “overall administration of the institution, fundraising,

representing the institution to the legislative bodies and the governor, representing and

providing a . . . strategic vision for the institution . . . and [] the mechanical aspects of

actually managing a 25,000-employee organization . . . .” (Dep. Tr. of Eric W. Kaler

(“Kaler Dep.”) [Doc. No. 73-8] at 15.) Kaler was also “involved in the construction of

policies,” and possessed the authority to “give directives” on policy matters, and to

“implement new policies.” (Id. at 15, 18–19.) Kaler is being sued only in his individual

capacity. (See 2d Am. Compl. ¶ 37.)

       Defendant Michael Berthelsen is the Vice President of University Services at the

University of Minnesota. (2d Am. Compl. ¶ 38.) In that role, Defendant Berthelsen is

responsible for facility management, “public safety, which includes the police department

and [the University’s] public safety communications emergency center,” certain auxiliary

services such as “parking, dining, housing, residential life, bookstore [services], [and]

printing,” among others, and the “finance and support and IT support services that cross all

those business lines.” (Dep. Tr. of Michael Berthelsen (“Berthelsen Dep.”) [Doc. No. 73-

1] at 10–11.) Berthelsen is being sued in both his official and individual capacities. (2d

Am. Compl. ¶ 41.)

                                             4
         CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 5 of 66




         Defendant Matthew Clark is the Chief of Police at the University of Minnesota. (2d

Am. Compl. ¶ 42; see also Dep. Tr. of Matthew Clark (“Clark Dep.”) [Doc. No. 73-3] at

8.) Clark is being sued in both his official and individual capacities. (2d Am. Compl.

¶ 45.)

         Defendant Troy Buhta is a Lieutenant in the University of Minnesota Police

Department (the “UMPD”). (Id. ¶ 46.) Lieutenant Buhta is the commander of the

University of Minnesota Police Department’s investigative unit. (Dep. Tr. of Troy Buhta

(“Buhta Dep.”) [Doc. No. 73-2] at 8.) Buhta is being sued in both his official and individual

capacities. (2d Am. Compl. ¶ 49.)

         Finally, Defendant Eric Dussault is the Associate Director for Student Unions &

Activities (SUA) at the University of Minnesota. (2d. Am. Compl. ¶ 50; see also Dep. Tr.

of Eric Dussault (“Dussault Dep.”) [Doc. No. 73-6] at 8.)           Defendant Dussault is

responsible for managing the SUA office staff, and works with students on organizing

activities on campus. (Dussault Dep. at 10.) He is being sued in both his official and

individual capacities. (2d. Am. Compl. ¶ 52.)

            B.     The University of Minnesota’s Twin Cities Campus: Layout, Venue
                   Reservations, and the Large Scale Events Process

         This case involves a scheduled speech by Plaintiff Ben Shapiro that took place on

February 26, 2018 on the Twin Cities campus of the University of Minnesota. Relevant to

that event is the layout of the Twin Cities campus, the process of reserving venues for such

events, and certain event policies.




                                             5
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 6 of 66




                 1.      The University of Minnesota’s Twin Cities Campus

       The University’s Twin Cities campus—the flagship of the University’s five

campuses throughout the state—serves roughly 47,000 students and is home to over 900

student organizations. (See Pls. Ex. 62 [Doc. No. 72-1] at 46.) The campus is sectioned

into three areas: East Bank and West Bank (both in Minneapolis) and St. Paul. (Pls. Ex.

65 [Doc. No. 72-1] at 67.) Of the three sections, the Minneapolis portions (East and West

Bank) are home to more students; only one of the University’s thirteen residence halls is

located on the St. Paul portion of the campus, and that residence hall holds only 500 of the

7,564 total residence hall capacity. (See Pls. Ex. 77 [Doc. No. 72-1] at 119; see also Gallia

Ex. 3 [Doc. No. 79-1] at 12 (illustrating three non-university housing options near the St.

Paul campus).)

       The Minneapolis and St. Paul portions of the campus, while separate, are not far

from each other. By car, it takes approximately fifteen minutes to get from the West Bank

to the St. Paul portion of the campus. (See Pls. Ex. 70 [Doc. No. 72-1] at 97.) The

University also offers a bus service called the Campus Connector—free for students—

which takes approximately five minutes to travel from East Bank to West Bank, fifteen

minutes from East Bank to St. Paul, and twenty minutes from West Bank to St. Paul. (See

Gallia Ex. 4 [Doc. No. 79-1] at 15; see also Pls. Ex. 76 [Doc. No. 72-1] at 116.) Moreover,

the Minneapolis portion of the campus is home to three Metro Transit Green Line Light

Rail stations that connect that portion of the campus to the full Metro Transit light rail

network threading throughout the Twin Cities. (See Pls. Ex. 75 [Doc. No. 72-1] at 111.)

Although the St. Paul portion of the campus is not connected to the Green Line, several

                                             6
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 7 of 66




Metro Transit bus lines service both the Minneapolis and St. Paul portions of the campus,

and the University offers a discounted cost U-Pass that provides unlimited Metro Transit

rides to its students. (See Gallia Ex. 5 [Doc. No. 79-1] at 20–25.)

       There are several large venues available for student group activities on the Twin

Cities campus. The Court’s discussion of these venues is limited primarily to locations

relevant to this case based on the parties’ course of conduct surrounding Shapiro’s speech.

In St. Paul, there is the North Star Ballroom, which is located inside the St. Paul Student

Center and has adjustable seating layouts capable of holding up to 555 people. (See Pls.

Ex. 104 [Doc. No. 72-2] at 67; see also Gallia Ex. 11 [Doc. No. 79-1].) The North Star

Ballroom was ultimately the location where Shapiro spoke on February 26, 2018. (See 2d.

Am. Compl. ¶ 12.)

       Beyond St. Paul, there are several venues available on both the East and West Bank

in Minneapolis. Relevant here, the West Bank is home to Anderson Hall, the Ted Mann

Concert Hall, and Willey Hall. Anderson Hall contains several classrooms available for

use, with the largest holding 246 people. (See Pls. Ex. 96 [Doc. No. 72-2] at 37.) The Ted

Mann Concert Hall contains auditorium-style seating and can hold 1178 people when extra

seating is added. (Pls. Ex. 110 [Doc. No. 72-2] at 93, 101.) Willey Hall, on the other hand,

consists of two auditorium-style classrooms separated by a divider that can be moved to

merge both classrooms into one larger room with a capacity for 1058 people. (See Pls. Ex.

48 [Doc. No. 73-18] at 7–8.)

       The East Bank is home to the Mayo Auditorium and the Northrop Memorial

Auditorium. The Mayo Auditorium contains auditorium-style seating and can hold up to

                                             7
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 8 of 66




455 people.    (See Pls. Ex. 52 [Doc. No. 72-1] at 6–7.)          The Northrop Memorial

Auditorium—more specifically the Carlson Family Stage within the auditorium—also

contains auditorium-style seating and can hold up to 2,692 people at full capacity. (Pls.

Ex. 108, 115 [Doc. No. 72-2] at 85, 142.)

                 2.      Reserving A Venue On The Twin Cities Campus & the Large
                         Scale Events Process

       Registered student groups—like Plaintiff SCV—can apply for funding and reserve

on-campus venues for their events. (Dussault Dep. at 13.) There is no centralized site or

process for reserving space as a student group on campus. (Id. at 14, 19.) Generally,

however, student groups—and more specifically, the officers of the student group—submit

requests to reserve classroom University spaces to the University’s Office of Classroom

Management (OCM or “Classroom Management”). (Dep. Tr. of Philip Hunter (“Hunter

Dep.” [Doc. No. 73-7] at 18–19.) Once a request is submitted, Classroom Management

verifies that that group is a registered student group, and typically approves the request if

the venue holds less than 100 people. (Id.) If the request is for a larger event—typically

100 or more people—the process is different. (Id. at 19–20.) For those events, Classroom

Management would typically place a “pending” status on the reservation request and would

then email the student group a “Use Agreement” which sets forth various policies the

student group must abide by in its use of the venue. (Id. at 20.) Whenever an event involves

a guest speaker, Classroom Management typically requests that the student group work

with the University’s Student Unions and Activities office (SUA). (Id. at 21–22.)




                                             8
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 9 of 66




       The University also has a student affairs policy known as the “Large-Scale Events

Process” (LSEP). 1 (See Pls. Ex. 112 (“LSEP”) [Doc. No. 72-2] at 109–112; Defs. Ex. D

[Doc. No. 65-1] at 70–73.) The LSEP sets forth a process to be followed by registered

student groups seeking to host a large scale event on the University of Minnesota campus.

(LSEP at 109.) Groups seeking to host such an event must generally complete the process

prior to entering into any agreements with outside guests related to such events. (See id.;

Defs. Ex. D at 70.) The process was created in 2013 to help students plan events that

“might require university resources” which, in turn, would warrant review by the

University’s Large Scale Events Committee. (See Dussault Dep. 37–38; Dep Tr. of Denny

Olsen (“Olsen Dep.”) [Doc. No. 73-10] at 9, 24.) It is not mandatory to follow the LSEP;

rather, student groups can either inform SUA that they wish to follow the process, or SUA

will contact the group and ask it to follow the process. (Olsen Dep. at 25.)

       By its terms, the LSEP defines “large scale event[s]” as “student group sponsored

events taking place in a large campus venue or outdoor space that will draw a significant

amount of the campus population, a large off-campus crowd, or represents a significant

security concern (i.e. public figure, celebrity, etc.).” (LSEP at 109.) The LSEP then states

that, although a student group has a right to reserve a “large campus venue” for such an

event, “the reservation will only be confirmed upon approval by the Large Scale Events

Committee.” (Id.) The Large Scale Events Committee consists of “members from the


1
        Several versions of the LSEP were provided to the Court as summary judgment
exhibits. While the versions have some variations, they are generally similar. (Compare
Pls. Ex. 112 (LSEP) with Defs. Ex. D.) Accordingly, unless otherwise noted, the Court
will cite to Plaintiff’s version of the document. (See Pls. Ex. 112.)
                                             9
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 10 of 66




UMPD, University Services, Parking and Transportation, Student Unions and Activities,

and other campus departments impacted by large scale events on campus[.]” (Id.)

       Student groups following the LSEP must put together a “Large Scale Events

Proposal” that includes an event description setting forth “all pertinent event logistics” and

a timeline that “includes all details from set up to event takedown[.]” (Id. at 110.) The

group must provide “detailed information” about the “public figure” being invited to

campus, including information about any groups used to contact that public figure,

information “on the general ‘act’ performed by the [public figure] . . . at the proposed

event[,]” and an explanation of the public figure’s prior appearances elsewhere, including

any “issues or concerns at other [events], or reasons for security concerns.” (Id.) The

student group must also provide a “plan for any security concerns caused by hosting [the]

event on campus” which should include estimates on “impact to traffic, parking, and safety

on campus” as well as any “concerns for resources need[ed] to secure or transport artists

or event performers/speakers.” (Id.) Finally, the student group must provide details about

what marketing will be done for the event, what ticketing plan (if any) will be used, the

projected event budget, and the group’s financial commitment to make the event happen.

(Id. at 111–12.) Ultimately, this information is required for the Large Scale Events

Committee to make a “determination of whether the campus can support the event.” (Id.

at 109.)

       Several student groups follow the LSEP each year at the University. (Olsen Dep. at

25.) Where either venue management or a student group indicates that an event raises

security concerns, the SUA will work with the group to review and address those concerns.

                                             10
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 11 of 66




(Id. at 33.) In general, however, the “normal protocol” for events that require security, or

that may involve protests, is for someone at the SUA and someone from the UMPD to meet

with the student group to discuss security needs for the event. (Id. at 45–46.).

          C.     Ben Shapiro and His Speech at the University of Minnesota

                 1.     Ben Shapiro’s Past Appearances At Other Campuses

       Ben Shapiro’s appearances on college campuses often draw large audiences and

occasionally generate significant protest activity. In preparation for Shapiro’s on-campus

speech, the UMPD compiled a brief history of relevant security concerns surrounding his

speeches. (See Pls. Ex. 30 [Doc. No. 73-16] at 41–43.) In February of 2016, for example,

when Shapiro spoke at a California university, protestors blocked the entrance to the

building in which he was speaking. Students attending the event were eventually able to

enter the venue, but Shapiro had to be escorted out by law enforcement after his speech

was over. (Id. at 43.) Two months later, Shapiro spoke at Penn State University to an

audience of around 300 people, while protestors attempted to shut down the speech by

yelling and pounding on the venue’s closed doors. (Id.) Later that year, while speaking to

a University of Wisconsin audience, Shapiro was interrupted when twenty protestors

climbed on to the speaker’s platform with him. (Id. at 43.)

       In some cases, protest activity had a significant impact on the hosting college’s

resources and campus. In September 2017, for example, Shapiro gave two such speeches.

The first was at UC Berkeley, where approximately 1000 protestors appeared, the

University incurred a $600,000 security bill, and nine arrests were made. ((Id. at 42–43;

see also Pls. Ex. 31 [Doc. No. 73-16] at 50.) The second was at the University of Utah,

                                             11
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 12 of 66




where approximately 300 protestors gathered outside, multiple fights between protestors

and counter-protestors occurred, and two people were arrested. (Id. at 42–43.)

       Not all of Shapiro’s speeches result in protest activity. In February 2017, for

example, Shapiro spoke at Marquette University to an audience of over 400 students, with

no reported incidents. (Id. at 43.) Similarly, on January 24, 2018—about a month before

Shapiro’s scheduled speech at the University of Minnesota—Shapiro spoke at the

University of Connecticut to approximately 500 students.            There were no reported

incidents. (Pls. Ex. 31 at 50.) In Shapiro’s own words, about “half to two-thirds” of his

campus events “have peaceful protestors, [while] the remainder have no protestors at all.”

(Shapiro Dep. at 55–56.) Of those events where protestors are present, Shapiro estimates

that a “very small percentage have rowdy protestors,” which he described as protest activity

resulting in arrests, interfering with the event, or interfering with students trying to attend

his speech. (Id.) Shapiro also testified that his popularity has risen over time, and that

from 2017 to 2019, he had not “spoken at a venue smaller than a thousand that was not

packed.” (Id. at 43–44.) When he speaks at smaller venues, universities often set up

overflow rooms so other students can watch his speech via video streaming. (Id. at 44.)

                  2.     The SCV’s Lauren Southern Event and the Start of Planning
                         for Ben Shapiro’s Speech

       In the fall of the 2017-2018 academic year, Plaintiff SCV worked with another

registered student organization, Collegians for a Constructive Tomorrow (CFACT) and its

president, Michael Ziebarth, to host a conservative YouTube personality and author,

Lauren Southern, at the University. (See Dibble Dep. at 87; Dep. Tr. of Michael Ziebarth


                                              12
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 13 of 66




(“Ziebarth Dep.”) [Doc. No. 73-13] at 54–55.) In preparing for the event, the student

groups did not create a Large Scale Event Proposal. (Dibble Dep. at 100.)

       On October 20, 2017—five days before the Southern Speech—SCV and CFACT

informed the UMPD that they were aware of “a group of students” planning a protest at

the Southern speech, and that the event “may need additional security.” (Pls. Ex. 80 [Doc.

No. 72-1] at 156.)    The next day, following this notice, Defendant Clark informed

Defendant Berthelsen, among others, that he had learned of planned protests for the

Southern event, and that he was going to be working with the student groups to plan for

any such events. (See id. at 153–54.) Defendants Buhta and Dussault then became

involved in planning for the Southern event. (Id. at 155.)

       Following the notice of potential protest activity, several changes were made to the

plans for the Southern event. The event was originally to be located in Willey Hall, on the

West Bank. (See id. at 152, 156.) Upon being notified of the security needs related to the

protest activity, however, Defendant Clark sought to change the location to a different

building with “less seating and fewer access points[.]” (Id. at 153.) He also requested that

SCV use a ticketing system for the event, that the venue implement a “no bags” policy, and

that the building be “lock[ed] []down” to keep any protestors outside. (Id.) Buhta echoed

those concerns, noting that Willey Hall is “too hard to lock down and secure” and that a

“change of venue” was their biggest priority. (Id. at 152.) On October 24—one day before

the event, and after speaking to SCV and CFACT—the event was moved to a different

West Bank location, Anderson Hall. (Id. at 142; see also Pls. Ex. 35 [Doc. No. 73-16] at



                                            13
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 14 of 66




68–69.) The University also moved at least one scheduled class out of Anderson Hall in

order to accommodate the Southern event. (Defs. Ex. N. [Doc. No. 65-3] at 103–104.)

          While meeting with Buhta, Dussault, and Dibble to plan for security concerns at the

Southern event, CFACT President Ziebarth told Buhta and Dussault that both SCV and

CFACT were looking to bring Ben Shapiro to campus the following spring for a speaking

engagement, and that it would be a “large speaking event.” (Ziebarth Dep. at 71–72.)

Buhta responded that “he really wanted to meet” with the student groups in order to “plan

extensively” before the Shapiro speech. (Id. at 72.) The group also discussed other

similarly large speaking events at other universities in order to anticipate how large the

Shapiro event might be, and in order to “prepare for a . . . speaker that could,” in Ziebarth’s

words, “produce some controversy . . . if brought to campus to hold an event like that.”

(Id. at 73–74.) Shortly after that, Dussault informed SCV that they “will need to go through

the Student Group Large Event protocol due to the size of the planned event.” (Pls. Ex. 35

at 69.)

          After planning for security, the Lauren Southern event took place on October 25,

2017. (Id. at 55.) Approximately 250 people protested the event, which led to two arrests,

and to the issuance of a curfew on portions of the campus. (Dibble Dep. at 84; see also

Pls. Ex. 26 [Doc. No. 73-16] at 26–27.) Temporary fencing was put in place to keep

protestors back from Anderson Hall, and 25 University police officers were present,

assisted by the Minneapolis Police Department, Minnesota State Patrol, Hennepin County

Sheriff’s Office and Metro Transit Police. (Pls. Ex. 26 at 26–27.) There were several fights

between protestors and counter-protestors, and officers used chemical spray to break up

                                              14
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 15 of 66




fights and disperse crowds. (Id. at 27.) Although one protestor managed to get into the

venue where Southern was going to speak, that protestor left when asked to leave by

University Police. (Ziebarth Dep. at 60.) Ultimately, Ziebarth testified that the Southern

event “began and [was] completed as planned[,]” with no harm to Southern. (Id. at 61–

62.) After the event was over, Dibble, on behalf of SCV, emailed both Dussault and Buhta

the following message:

      We all made it through the event safely. We cannot thank you two (and your
      teams) enough for all the preparation that went into the event. We all know
      that we could not have done this by ourselves, but I truly believe no other
      University has handled an event with as much professionalism and precision.

(Defs. Ex. M. [Doc. No. 65-3] at 96.) Both Ziebarth and Dibble agreed that Dussault and

Buhta were respectful, responsive, and professional throughout the entire process. (See

Ziebarth Dep. at 70; Dibble Dep. at 106–108.)

                 3.      The Planning Process

      By the time that SCV first notified the University of the Shapiro speech, the group

had already agreed to host Shapiro. (See Defs. Ex. O [Doc. No. 65-3] at 106–107 (noting

SCV reached out to YAF seeking a date for Shapiro on August 23, 2017); Defs. Ex. P [Doc.

No. 65-3] at 109–110 (noting, on October 6, that SCV accepted the YAF’s proposed date

of February 26, 2018 for the Shapiro speech).) Dibble, the SCV President, agreed that

SCV would host Shapiro on February 26, 2018—the only date offered by YAF—without

first checking to see whether any venues on the East or the West Bank were available, and

without asking about Shapiro’s availability on any other dates. (Dibble Dep. at 75.)




                                           15
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 16 of 66




       As part of booking Shapiro as a speaker, YAF sent a questionnaire to SCV to obtain

general information about the planned lecture, information about activities on campus, and

other logistical information. 2 (See Defs. Ex. Q [Doc. No. 65-3] at 112–116.) The

questionnaire was completed by Dibble on January 11, 2018. (Id. at 115–16.) Dibble told

YAF that Shapiro’s speech would be held in the North Star Ballroom on the St. Paul portion

of the Twin Cities campus, and informed Shapiro that SCV had been “working closely

[with the] University of Minnesota Police to secure this event[.]” (Id. at 113–114.) With

respect to any such security concerns, Dibble also explained that the Southern event that

SCV had previously hosted had resulted in approximately 250 protestors, several arrests,

and a curfew, but noted that the protests were “peaceful, for the most part.” (Id. at 2.)

       The process of planning for Shapiro’s speech took place through “multiple

conversations” between the University and the student groups “over a long period of time.”

(Ziebarth Dep. at 75.) Aside from the initial conversations between SCV, Buhta, and

Dussault while preparing for the Southern event, the process began when SCV submitted

a room reservation request to OCM seeking to reserve the Mayo Auditorium—on the East

Bank—for Shapiro’s speech. (See Defs. Ex. S [Doc. No. 65-3] at 134.) Included with the

request was the following message:

       We will be holding the event in Mayo Auditorium. We understand there is
       a fee and insurance cost associated with it. That is not an issue. DO NOT

2
       The questionnaire was designed to provide Shapiro with a better idea of what to
expect during his visit and was important to YAF in order to ensure it was a successful
event. (Coyle Dep. at 81.) Notably, YAF generally seeks a detailed plan for Shapiro’s
speeches precisely because of his “prominence” as a speaker. (Id. at 87.) Moreover, YAF
generally expects that student groups will coordinate with University police in advance of
Shapiro’s speaking events. (Id.)
                                             16
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 17 of 66




       relocate this event, and DO let us know the additional work we will be
       required to do ahead of time. The event will likely require security.

(Id.) The request also indicated that the estimated total attendance of the event would be

approximately 400 people. (See Shapiro Event Request [Doc. No. 17-1] at 1.)

       The request was forwarded by President Kaler’s Deputy Chief of Staff, Julie

Christensen, to President Kaler, who responded by saying: “I do not want this in the middle

of campus – West Bank is a better location.”           (Defs. Ex. S at 135.)      Christensen

acknowledged his message, informed him that the University would be “heavily engaged

in making sure there’s a safe location” for the event, and indicated that she would “share

[his] sentiments.” (Id. at 136.) President Kaler testified that he sent this email because the

Mayo Auditorium is “in the middle of the medical school[,]” is “very close to the green

line[,]” and if “there were disruptions, they could easily spill and interfere with that

transportation.” (Kaler Dep. at 27.) He explained that for him, it made more sense to have

the event “in a place that was a little more distant from the center of campus so that if there

was a disruption it would have minimal effect on the thousands of people who come to the

[U]niversity for reasons besides protesting.” (Id. at 27–28.)

       President Kaler further explained that he was aware that Shapiro had visited other

college campuses and that there was a possibility of protest activity, which presented a

safety concern that led him to think that “West Bank would be a better location” than the

center of campus. (Id. at 28–29.) While he did not believe there would be particularly

strong “anti-Ben Shapiro sentiment” on campus, he felt the University “needed to exercise

caution” in the interest of safety. (Id. at 33–34.) Beyond that email, President Kaler had


                                              17
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 18 of 66




no other involvement with the Shapiro speech planning process, and at no point did he tell

anybody that it would better if the event were held on the St. Paul portion of the Twin

Cities campus. (Id. at 35, 72 (“I never directed that it be on the St. Paul Campus[.]”).)

President Kaler’s email was not disseminated to the primary University officials working

on the Shapiro event—such as Buhta, Dussault, and Berthelsen. 3 (See, e.g., Buhta Dep. at

97–98 (noting he never received Kaler’s email, or any other communication from Kaler

related to the Shapiro event); Dussault Dep. at 109 (indicating he was unaware of Kaler’s

email); Berthelsen Dep. at 43–44 (noting that he did not see Kaler’s email, and did not

communicate with Kaler at all about the Shapiro event).)

       On December 4, 2017, Dibble reached out to Dussault to discuss the process of

deciding on a final venue for the Shapiro speech. (See Defs. Ex. X [Doc. No. 65-4] at 5.)

She noted that she was having difficulty reserving a room because OCM was waiting until

the spring semester class schedule was finalized. (Id.) She also noted that the Ted Mann

Concert Hall and Northrop Auditorium had already said “no to holding the event.” (Id.)

Neither Northrop Memorial Auditorium nor Ted Mann Hall were available for February

26, which Dussault communicated to Dibble at a later date. (Id. at 10; Dussault Dep. at

108.) Around the same time that Dibble reached out to Dussault, another student affiliated

with SCV attempted to reserve Willey Hall for an unidentified guest speaker event on

February 26. The request was placed into “tentative” status because Mayo Auditorium was


3
       The only other action taken by President Kaler with respect to the Shapiro event
was an inquiry he made about whether the lecture would be live-streamed, because he
believed that if the room in which Shapiro spoke was full, other students should still have
the opportunity to hear the lecture. (Kaler Dep. at 42–43.)
                                            18
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 19 of 66




already being held for a guest speaker event for SCV pending further discussions with

Dussault and Buhta. (See Defs. Ex. Y [Doc. No. 65-4] at 13–15.) The new request was

also referred to SUA because “it is a guest speaker request and they are requesting both

rooms in Willey Hall (which UMPD does not suggest for security reasons).” (Id. at 14.)

       It appears from the record that Dibble, Buhta, and Dussault then met on December

14 to discuss venue options. (Defs. Ex. X at 6–7; see also Defs. Ex. AA [Doc. No. 65-4]

at 22.) At that meeting, SCV indicated that they were “hoping for about 500 participants

for their event” and that planning was progressing under the assumption that “this will

obviously be much bigger in terms of crowd and reaction” than, for example, the earlier

Lauren Southern event. (Defs. Ex. AA at 22.) The group planned a walkthrough of the

Mayo Auditorium on December 19.            (Id.)   Notably, Buhta thought that the Mayo

Auditorium “might be a good location since its fairly secluded” but the purpose of the

walkthrough was to provide him with “a feel for the security concerns” that may be present

with the venue. (Id.) Additionally, Dussault noted (in an email to Interim SUA Direction

Denny Olsen) that Dibble was “very willing to work with” the University on venue. 4 (Id.)



4
        Following the meeting, Dibble sent an email to YAF updating the organization that
SCV, Buhta, and Dussault were planning a walk-through of Mayo Auditorium, which
Dibble characterized as “the largest event space” that SCV had been allowed to reserve
because “University Police cannot secure” a larger space. (Defs. Ex. BB [Doc. No. 65-4]
at 27–28.) She also noted that she believed Shapiro’s event would draw no protestors,
although she acknowledged that “it is hard to say how the event could go” and that she had
“full trust in the University allowing the event to go on.” (Id. at 28.) Finally, Dibble stated
that SCV was going to utilize a ticket registration system for the Shapiro speech—the
tickets would still be free—and that the University Police were interested in reaching out
to Shapiro’s security detail to ensure that they could develop an extraction plan for use if
necessary. (Id.)
                                              19
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 20 of 66




       On December 19, Buhta, Dibble, and Ziebarth met to walk through the Mayo

Auditorium to consider the venue for the Shapiro speech. (Dussault Dep. at 108–109;

Buhta Dep. at 76–77; Dibble Dep. at 124–25, 137; Ziebarth Dep. at 88–89; see also Defs.

Ex. AA at 23–24.) Following the walkthrough, Buhta changed his mind and concluded

that it would be difficult to secure the Mayo Auditorium. (Buhta Dep. at 77.) He had not

been to the Mayo Auditorium in some time and was unaware that recent construction had

connected the venue “[d]irectly . . . to the [University’s] hospital[,]” which posed an

interference risk for medical classes and presented a “tunnel . . . or skyway system”

scenario where security would have to “decipher [whether] someone belongs in [the]

building or not.” (Id. at 77–78.) Ultimately, Buhta acknowledged that his initial preference

for the Mayo Auditorium was misplaced, and that he considered it his “fault for not walking

through there before suggesting it . . . .” (Id. at 77.)

       After Buhta determined that the Mayo Auditorium was not a viable venue due to

security concerns, Dussault informed Dibble that Ferguson Hall—located on the West

Bank—had some recital halls that could seat up to 150 people. (Defs. Ex. X at 10.) Dibble

rejected that option because a 150-person venue was significantly smaller than the venue

SCV was seeking for Shapiro, and even if it had been available, she would not have selected

it. (Dibble Dep. at 162–63.) Dussault then suggested the North Star Ballroom in the St.

Paul Student Center, noting that “[d]epending on the set up for the event, the capacity for

that space can be as much as 550.” (Defs. Ex. X at 10.) Dibble responded later saying that

it “[s]ounds like it will be a decision between the North Star Ballroom or Willey Hall then.”

(Id.) Buhta intervened, noting that “Willey is not going to be a good option due to access

                                               20
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 21 of 66




from the skyway” and suggested (as an alternative to the North Star Ballroom) the

Continuing Education and Conference Center, also located on the St. Paul campus. (Id. at

11.) Dibble, on behalf of SCV, responded saying “[it] looks like St. Paul will be our best

option. I am happy to walk through those two spaces with you,” and requested that a “hold”

be placed on both the North Star Ballroom and the Continuing Education and Conference

Center venues. (Defs. Ex. EE [Doc. No. 65-4] at 46.) Dibble did not—either at that time

or any other time—inform Dussault or Buhta that SCV did not want to host the event in St.

Paul. (Dibble Dep. at 167–69.)

       On January 4, SCV and Buhta visited the St. Paul portion of campus for venue

walkthroughs. (Defs. Ex. FF [Doc. No. 65-4] at 50–53.) By that time, SCV had excluded

the Continuing Education and Conference Center from their venue preferences because the

“fees associated with renting that particular building” were higher “and it was smaller”

than the North Star Ballroom. 5 (Dibble Dep. at 167; see also Defs. Ex. FF at 52–53.)


5
        Following Buhta’s suggestion that SCV book the Continuing Education and
Conference Center, Defendant Clark contacted the Center’s scheduler. (See Defs. Ex. CC
[Doc. No. 65-4] at 31.) Clark noted that “[t]he admin has asked that we try to move this
visit to the St. Paul campus” because it was “going to be a security issue with past lectures
at other universities.” (Id.) He also stated that the crowd size needed to be limited to 500
people and that protestors would probably be present. (Id. at 30.)
        Clark testified that his comment about the crowd size limit was based on his
understanding, from Buhta, that SCV had agreed that the anticipated crowd for the Shapiro
event would be approximately 500 people. (Clark Dep. at 87–88.) As to his comment
about the likelihood of protestors, Clark explained that there was “no reason for [him] not
to expect” that some members of the campus community might protest Shapiro’s event
when they had just protested Southern and another SCV-hosted speaker event. (Id. at 91–
92.) He also explained that no one in the administration had asked him to move the event
to St. Paul, and that the statement reflected his “understanding” that there was “an
agreement made between Troy Buhta, Erik Dussault, and the student group on where this
was going to be, and the choice was between the . . . [Continuing Education and
                                             21
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 22 of 66




Accordingly, Buhta and Dibble walked through the North Star Ballroom. (Defs. Ex. FF at

50–51.) Following the walkthrough, SCV reserved the North Star Ballroom for their

event. 6 (Defs. Ex. GG [Doc. No. 65-4] at 55–57; see also Defs. Ex. HH [Doc. No. 65-4]

at 66–67.)

       On January 11, 2018, Dibble met with Beth Galatis—an event manager responsible

for the North Star Ballroom—to discuss planning details for Shapiro’s speech. (See Decl.

of Beth Galatis in Supp. of Defs.’ Mot. for Summ. J. (“Galatis Decl.”) [Doc. No. 66] at

¶¶ 1, 7.) In that meeting, Galatis asked whether the total attendance would be 400, to which

Dibble responded, “Yes.” (Id. ¶ 12.) Galatis also presented Dibble with an “illustration of

a 400 seat configuration” of the North Star Ballroom, and informed her that the space could

technically accommodate 550 seated people, but some of the seats would have an

obstructed view. (Id. ¶ 13.) Dibble responded by “adamantly elect[ing] to move forward

with the configuration for 400 seated attendees” and stated that “she did not want more

seating because they intended to keep attendance to student group members and have a

very limited general public attendance.” (Id. ¶¶ 13–14.) At no point did Dibble ever




Conference Center] or [the] North Star Ballroom.” (Id. at 94–95.) He further stated that
he had “cleared that with people above [him], as in the senior vice president and Mike
Berthelsen[.]” (Id. at 95.)
6
        When informed that the Shapiro speech had been scheduled at the North Star
Ballroom, Vice Provost Maggie Towle stated in a January 13 email: “So happy St. Pa[u]l
gets a little action for a change :)[.]” (Pls. Ex. 22 [Doc. No. 73-15] at 30.) She testified
that she made this statement because she was “really excited that we had a big event over
there for the students that live over there. I thought it was great. The staff loved it.” (Towle
Dep. at 40.)
                                              22
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 23 of 66




express to Galatis any concern with holding the event in the North Star Ballroom. (Id.

¶¶ 16, 21.)

       A few weeks later, after SCV implemented its ticket system for the Shapiro speech,

Dussault reached out to Dibble and SCV, asking for an update. (Defs. Ex. HH at 60.) On

January 29, 2018, Dibble informed Dussault that tickets for the event had “sold out in a

few hours.” (Id. at 59–60.) At no point did Dibble, on behalf of SCV, ever ask Dussault

or Buhta to move the event to a different or larger venue after tickets to the speech sold

out. (See id.; Dibble Dep. at 200–203; Dussault Dep. at 116–17; Buhta Dep. at 141.)

Instead, as stated in an email from Dibble to YAF, SCV began “trying to force the

University into giving” the student group “a larger venue” for Shapiro’s speech, and

apparently was waiting for the University to “reach[] out . . . about the venue size.” (Defs.

Ex. JJ [Doc. No. 65-4] at 76.) Dibble also told YAF that SCV had reached out to “some

members of the [Minnesota] state legislature” to see if they would support pushing “for a

larger venue.” (Id.) She also stated that SCV had released a statement on the Shapiro event

page online, with the hope that “enough bad press for the University will get [the group] a

larger venue . . . .” (Id.) Dibble informed YAF of these efforts on January 27. (Id.)

                 4.      SCV’s and YAF’s Press Activity Prior to Shapiro’s Speech and
                         the University’s Response

       YAF and SCV began a “press push” in order to garner public attention regarding

the venue for Shapiro’s speech. (See Dep. Tr. of Spencer Brown (“Brown Dep.”) [Doc.

No. 65-2] at 124–125 (noting that YAF started a “press push” regarding Shapiro’s lecture

so that the “plight of our students gets national attention”).) To that end, on January 30,


                                             23
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 24 of 66




YAF encouraged Dibble to strengthen SCV’s position by “mak[ing] sure there aren’t other

venues available that haven’t been requested.” (Defs. Ex. LL [Doc. No. 65-4] at 81.) YAF

asked Dibble to contact the University and ask: “Are there any venues available on the

Minneapolis campus that hold approximately 1000 people on February 26?” (Id.) YAF

stated that “[t]he school’s answer to that question will allow us to definitively say whether

they’re trying to block you from the main campus, which would be a bad decision on their

part, but one we can pressure them on.” (Id.) Nonetheless, the record contains no evidence

that Dibble ever sent any such email, or directly asked anyone at the University about

moving the event to another venue. (See Dibble Dep. at 223–26.)

       In early February 2018, YAF published a blog post criticizing the University for

allegedly moving Shapiro to a smaller venue on a “secondary campus” and accusing the

University of “viewpoint discrimination.” (See Defs. Ex. MM [Doc. No. 65-4] at 88–89.)

It claimed that the University was treating SCV and its members as “second-class

citizens[,]” but noted that “[t]here’s no reason to doubt the sincerity of the U of M’s

concerns about security . . . .” (Id. at 87.) Dibble assisted in drafting this post, and

informed YAF that “[a]ll the reasoning given for why we could not have one venue or

another was related to safety or public disruption” and that the University’s alleged

“micromanagement began after [SCV’s] Lauren Southern event in October.” (Id. at 83–

84.) She also noted that “[w]ithout talking to the [U]niversity, [SCV] has been trying to

find availability at the [Maturi] Sports Pavilion and Williams Arena[,]” which are other

venues on campus. (Id. at 84.) Ultimately, neither location was available.



                                             24
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 25 of 66




       At that point, YAF began “encouraging the public to contact [the University or

specific administrators] about giving [SCV] a larger room and [to] complain about the

location[.]” (Defs. Ex. NN [Doc. No. 65-4] at 95.) To make that campaign more effective,

YAF asked Dibble to provide the contact information for the “person who would be able

to change the decision the school made about venue size and location,” or the people “who

would be pressured by public outcry.” (Id. at 92.) Dibble provided YAF with contact

information for Denny Olsen (Director of the SUA), Berthelsen, Philip Hunter (Lead Event

Scheduler at OCM), and Karen Hanson (Executive Vice President and Provost of the

University), as well as a few other general University contact points. (Id. at 91.) Notably,

however, Dibble did not provide any contact information for Dussault, Clark, or Buhta, the

primary people she had been working with to plan Shapiro’s speech. (Id.)

       On February 12, Dussault informed Dibble that the North Star Ballroom could add

an additional 49 seats for Shapiro’s speech, although due to the layout of the room, the

added seats would likely have a partially obstructed view. (Defs. Ex. QQ [Doc. No. 65-4]

at 102–103.) After checking with YAF, Dibble agreed to the expansion. (Id. at 102; see

also Dibble Dep. at 298.)

       On February 13, a member of the University Board of Regents contacted University

officials expressing concern about the planning process surrounding the Shapiro event.

(Defs. Ex. RR [Doc. No. 65-4] at 111–12.) The Regent specifically asked why Willey Hall

was not available to SCV, and noted that, in his opinion, the North Star Ballroom was not

the “easiest security site (to the extent that should be the final determining factor) compared

to Willey Hall.” (Id. at 112.) He also stated that he had “great faith” in the University

                                              25
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 26 of 66




Police’s ability to secure “virtually any site” on campus, and that he did not feel that the

University should “yield to the heckler’s veto[.]” (Id.) The message was forwarded to

both Clark and Berthelsen. (Id. at 111.) Clark responded by noting that the University

Police were “already past capacity for this event considering the number of officers on

UMPD” 7 and that “[a]dding additional seats and guarding a growing protest crowd creates

greater safety risk[s] and concern[s].” (Id. at 110.) Clark also noted that “[c]hanging the

venue to Willey would require more personnel to guard the skyway access from other

building and tunnels[,]” and that “[i]f this grows to a larger protest and counter protest

crowd,” the University might “need to cancel the event for safety reason[s], or request

many more officers from other agencies.” (Id.) Ultimately, Clark noted, “[t]he location of

this event was established and agreed upon (by [SCV]) based on the limited personnel

within DPS.” (Id.)

       On February 16, without contacting Buhta, Dussault, or Clark, a student again

submitted (on behalf of SCV) a reservation request for Willey Hall for the Shapiro Speech.

(Defs. Ex. OO [Doc. No. 65-4] at 97.) Philip Hunter, who works for OCM, emailed that

student, explaining that he had cancelled the request because Dibble, on behalf of SCV,

had previously informed OCM that SCV had found another venue for the event—the North

Star Ballroom. (Id.) Hunter later testified that he had assumed it was a “duplicate request”

that often occurs when student group officers “aren’t communicating with each other and


7
       The UMPD employs 55 full-time sworn police officers, 120 part-time officers, and
approximately 80 non-sworn campus security officers. (Clark Dep. at 23, 26, 73.) The
120 part-time officers are utilized only for football games at the University’s football
stadium. (Id. at 74.)
                                            26
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 27 of 66




they’ll make different requests, or other members of the group that aren’t even officers will

make requests.” (Hunter Dep. at 110.) There is nothing in the record showing that the

student who submitted the request, SCV, or Dibble ever responded to Hunter’s cancellation

message. However, the same day Hunter cancelled the request, Dibble forwarded Hunter’s

email to YAF, asserting that SCV’s “reservation [was] being blocked” and claimed that the

fact that she “agreed to the St. Paul venue is completely irrelevant.” (Defs. Ex. OO at 97.)

       SCV then issued a formal “Statement on Ben Shapiro’s Speech at the University of

Minnesota” on Twitter. (Defs. Ex. PP [Doc. No. 65-4] at 100.) In relevant part, SCV

claimed that the Shapiro speech had resulted in approximately 725 requests for tickets—

far beyond the capacity of the North Star Ballroom—and that SCV could easily sell

thousands of tickets for the speech if it had a larger venue. (Id.) It then claimed that SCV

had “attempted to reserve every large capacity building on this campus” but had been

unable to do so because, in its opinion, “[t]he campus leftists and proto-terrorists who call

themselves Anti-Fascists cannot hear a different opinion without promising a violent,

disruptive protest.” (Id.) The University, SCV claimed, was “unwilling to risk protestors

shutting roads, blocking trains, or forcing hospitals into lockdown so that students would

have the opportunity to hear Ben Shapiro speak[,]” and as a result had “caved to th[e]

heckler’s veto and decided that the smaller venue on the St. Paul satellite campus would

be the only site made available . . . .” (Id.) SCV also noted, however, that one of the

reasons it sought to have Shapiro speak on campus was because the UMPD was, in its

opinion, “one of the finest in the city and they are great to work with.” (Id.) The statement



                                             27
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 28 of 66




was signed by Dibble, Ziebarth, and Kal Randa, who was then President of the Minnesota

Students for Liberty. (Id.)

       On February 19, Matt Kramer—Vice President of University Relations—asked

Dussault to ask SCV about the number of people it had on its waitlist for the Shapiro event.

Before Dussault did so, Vice Provost Maggie Towle intervened, explaining that SUA does

not “normally engage with any student group [regarding] their wait list. [For the Shapiro

event,] [t]he event will be live streamed [which] seems like the alternative for those who

want to see the program.” (Defs. Ex. SS [Doc. No. 65-4] at 114.) To that end, she noted

that “[u]nless the U plans to move this to a larger venue (which I do not recommend) I see

no purpose in asking about the wait list.” (Id.) Berthelsen responded that “[w]e are not

moving the event.” (Id.) He made that decision, he said, because the student group and

the University “were too far down the road in planning. We had the site, we had

transportation plans, we had public safety people arranged. It was too far down, and

we . . . could not have successfully moved it and held it.” (Berthelsen Dep. at 59.) He also

noted that moving an event from a St. Paul venue to a Minneapolis venue is difficult

because it changes the law enforcement agencies that the University works with, primarily

because “different police jurisdictions are engaged” for the two venues. (Id. at 62.)

       Just before Shapiro’s visit to the University, Defendant Kaler spoke at a press

conference, explaining that the University holds no bias toward conservative views, and

that the St. Paul campus was chosen for Shapiro’s speech for purely safety reasons. (Pls.

Ex. 19 [Doc. No. 73-15] at 22.) Kaler further stated that the University was “mindful of

the fact that [Shapiro] is a controversial speaker and that at several places where he’s

                                            28
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 29 of 66




spoken, protests (sic) have objected, and we intend to ensure the event is safe for all who

attend.” (Id.)

                   5.     Ben Shapiro’s Speech

       As the date for Shapiro’s speech approached, at least one protest was planned by

another student group, Students for a Democratic Society (SDS). (See, e.g., Defs. Ex. TT

[Doc. No. 65-4] at 118–19.) SDS was the same group that had “kick started the protest for

[SCV’s] Lauren Southern event.” (Dibble Dep. at 301–302.) Dibble testified that she does

not recall ever sharing any information she had about this planned protest with either the

UMPD or Buhta. (Id. at 302.)

       The UMPD prepared an incident action plan for the event and updated it as more

information became available. (Defs. Ex. UU [Doc. No. 65-4] at 121.) The plan contained

a detailed timeline of events, background information on Shapiro, and some general

information about past protest history at Shapiro’s prior speeches. (Id. at 121–122.) The

plan also contained detailed information on the use of chemical deployment (should it

become necessary), and coordination involving numerous police officers from at least six

different agencies, including the UMPD. (Id. at 124–125.) The University’s most up-to-

date security assessment for the event indicated that while “[t]here is no credible

information indicating a threat to the venue, speaker, or guests[,] . . . activist groups . . . and

individuals who were unable to obtain tickets are likely to protest outside the St. Paul

Student Center before and during the event.” (Pls. Ex. 30 at 47.) The security assessment

also indicated that there was “a potential for violence between opposing groups, as seen at

the Lauren Southern event in October, where disturbances were disrupted via chemical

                                                29
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 30 of 66




spray[,]” and that because of YAF’s and SCV’s accusations of viewpoint discrimination

against the University, the event had received heightened national attention and at least one

scheduled protest. (Id. at 47–48.)

       Ultimately, Shapiro did visit the University on February 26, 2018, and spoke in the

North Star Ballroom. The venue was full, with an audience of approximately 450 people.

(Dibble Dep. at 313–14, 320–21; see also Ziebarth Dep. at 128–29 (noting the event was

“really well attended”).) Shapiro himself brought a four-person security detail with him

for the event. (Id. at 317–18.) His speech “went smoothly as far as he was able to speak

and . . . there weren’t any major disruptions during the speech itself.” (Dibble Dep. at 320;

see also Shapiro Dep. at 95 (agreeing that the speech “went off as planned . . . insofar as it

was not disturbed”).) He also agreed that he was able to “share [his] views on political

issues and answer the questions of the students who show[ed] up” all without any violence.

(Shapiro Dep. at 96–97.) The speech was livestreamed, and Dibble received positive

feedback from students who attended the event. (Dibble Dep. at 322.)

       The University spent approximately $15,000 on security and incidental expenses

securing the Shapiro speech, and had approximately 104 to 114 officers available at the

venue. 8 (Pls. Ex. 32 [Doc. No. 73-16] at 52.) The University also used concrete and steel

barricades to limit access to two streets near the venue.         (Clark Dep. at 127–28.)

Approximately 40 people protested outside the event. (Olsen Dep. at 91.) None of the


8
       Notably, the number of officers present was higher than normal due to a slight
variation in how standby officers were used. Normally, standby officers are not present at
any event, but would “report to the scene when requested.” (Pls. Ex. 32 at 52.) At the
Shapiro event, the officers remained nearby because it was convenient to do so. (Id.)
                                             30
       CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 31 of 66




security costs for the event were passed on to YAF, SCV, or Shapiro. (Dibble Dep. at 171–

72.)

           D.      Procedural History

        On July 3, 2018, Plaintiffs filed a complaint alleging that the University’s LSEP and

its implementation, in connection with the Shapiro speech, violated their First Amendment

free speech rights and Fourteenth Amendment rights to due process and equal protection.

(See generally Compl. [Doc. No. 1].) More specifically, Plaintiffs assert three claims, each

under 42 U.S.C. § 1983 (2018). Count One asserts that the LSEP violated—both on its

face and as applied—Plaintiffs’ right to freedom of speech under the First Amendment.

(Id. ¶¶ 132–60.)     Count Two asserts that the LSEP violated Plaintiffs’ Fourteenth

Amendment right to due process of law because the LSEP is impermissibly vague and

ambiguous, and lacked meaningful guidance to Defendants in determining whether to

impose restrictions on Plaintiffs and other student organizations. (Id. ¶¶ 161–72.) Finally,

Count Three asserts that the LSEP violated Plaintiffs’ Fourteenth Amendment right to

equal protection because Defendants enforced the LSEP against them based on the content

and viewpoint of Plaintiffs’ speech. (Id. ¶¶ 173–88.)

        On August 22, 2018, Defendants moved to dismiss the complaint in its entirety,

arguing that (1) YAF and Shapiro lacked standing; (2) Plaintiffs’ complaint failed to

plausibly allege any violation by Kaler, Berthelsen, or Clark; (3) Plaintiffs failed to state a

claim for either First or Fourteenth Amendment violations; and (4) in any event,

Defendants were entitled to qualified immunity. (See Defs. Mem. in Supp. of Mot. to

Dismiss [Doc. No. 16].) On February 26, 2019, this Court issued its order on Defendants’

                                              31
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 32 of 66




Motion to Dismiss. See Young America’s Found. v. Kaler, 370 F. Supp. 3d 967 (D. Minn.

2019).

         The Court held that, while both YAF and Shapiro lacked standing to sue for

prospective injunctive relief, they had standing to sue for retrospective relief. Id. at 979–

80. The Court dismissed Plaintiffs’ claims against Defendant Kaler—but not Defendants

Clark or Berthelsen—without prejudice because, at the time, there were insufficient facts

pleaded in the complaint that Kaler was aware of the implementation of the LSEP to

Shapiro’s speech. Id. at 981–82. Further, the Court held that the venues at issue for

Shapiro’s speech were “limited public forums” under the law, because the University

permitted only limited use of those forums by certain groups under certain circumstances.

Id. at 983. Accordingly, the Court noted, the University is permitted to “place restrictions

on First Amendment-protected speech” in those limited public forums “so long as those

‘restrictions are reasonable in light of the purpose served by the forum,’ and do not

‘discriminate against speech on the basis of its viewpoint.’ ” Id. at 983 (citations omitted). 9

         The Court also held that Plaintiffs had failed to state a claim that the LSEP violated

their First Amendment rights, on its face, because the LSEP was (1) facially reasonable;

(2) facially viewpoint neutral; and (3) did not provide Defendants with the “unbridled

discretion” to approve or decline any event, based on the detailed criteria set forth in the



9
       The Court rejected Plaintiffs’ assertion that the venues at issue were “designated
public forums” because there was no evidence that the University had intentionally opened
up the venues for expressive conduct that was not limited to a particular type of speech or
speaker, much less for indiscriminate use by the general public. Young America’s Found.,
370 F. Supp. 3d at 983–84.
                                               32
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 33 of 66




policy. Id. at 986–89. The Court did not dismiss Plaintiffs’ claim that the LSEP violated

their First Amendment rights, as-applied, because the allegations in Plaintiffs’ complaint

plausibly alleged such a claim. Id. at 990. Moreover, the Court reserved ruling on whether

Defendants were entitled to qualified immunity on Plaintiffs’ as-applied First Amendment

claim until the record was more fully developed. Id. at 992.

       With respect to Plaintiffs’ Fourteenth Amendment Due Process claim, which rested

on the assertion that the LSEP was impermissibly vague, the Court held that the policy

was, as a matter of law, not impermissibly vague, and accordingly dismissed the claim. Id.

at 993. As to Plaintiffs’ Fourteenth Amendment Equal Protection claim, the Court held

that qualified immunity “plainly protects Defendants from an Equal Protection claim”

because there was no “ ‘robust consensus of cases of persuasive authority,’ much less

‘controlling authority,’ applying the Equal Protection clause to a limited public forum, as-

applied student free speech claim like this one.” Id. at 994 (citation omitted). Accordingly,

the Court dismissed Counts Two and Three in their entirety. Id. at 995.

       On August 26, 2019, after discovery had ensued, Plaintiffs moved to amend their

complaint and rejoin President Kaler based on new allegations purportedly showing his

involvement in the decision making regarding the Shapiro speech. (See Pls.’ Mot. to

Alter/Amend/Supplement Pleadings [Doc. No. 48].) On August 30, 2019, Magistrate

Judge Hildy Bowbeer granted Plaintiffs’ motion. (See Minute Entry Granting Pls.’ Mot.

to Alter/Amend/Supplement Pleadings [Doc. No. 57].) Plaintiffs subsequently filed their

Second Amended Complaint on September 13, 2019, asserting only an as-applied First

Amendment claim against each Defendant. (See 2d Am. Compl.)

                                             33
       CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 34 of 66




           On February 25, 2020, Plaintiffs and Defendants each filed the present motions for

summary judgment. (See Defs. Mot. for Summ. J. [Doc. No. 62]; Pls. Mot. for Summ. J.

[Doc. No. 68].) Both motions have been fully briefed, and the Court entertained oral

argument on each motion on May 11, 2020. 10

     II.      DISCUSSION

           Summary judgment is appropriate if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “A fact is ‘material’ ” if it may affect the outcome of the lawsuit.

TCF Nat’l Bank v. Mkt. Intelligence, Inc., 812 F.3d 701, 707 (8th Cir. 2016). Likewise, an

issue of material fact is “genuine” only if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). The moving party bears the burden of establishing a lack of any genuine issue

of material fact in dispute, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), and the

Court must view the evidence and any reasonable inferences in the light most favorable to

the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587 (1986).

           Here, Plaintiffs and Defendants have both moved for summary judgment. Therefore,

each party “concedes and affirms that there is no issue of fact only for purposes of [their]


10
       See Defs. Mem. in Supp. of Summ. J. (“Defs. SJ Mem.”) [Doc. No. 64]; Pls. Mem.
in Opp’n to Summ. J. (“Pls. Opp’n Mem.”) [Doc. No. 85]; Defs. Reply Mem. in Supp. of
Summ. J. (“Defs. Reply”) [Doc. No. 88]; Pls. Mem. in Supp. of Summ. J. (“Pls. SJ Mem.”)
[Doc. No. 77]; Defs. Mem. in Opp’n to Summ. J. (“Defs. Opp’n Mem.”) [Doc. No. 78];
Pls. Reply Mem. in Supp. of Summ. J. (“Pls. Reply”) [Doc. No. 87]; Minute Entry re: Oral
Argument [Doc. No. 92].
                                               34
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 35 of 66




own motion.” Allied Mut. Ins. Co. v. Lysne, 324 F.2d 290, 292 (8th Cir. 1963) (citation

omitted) (internal quotation marks omitted). However, “ ‘the filing of cross motions for

summary judgment does not necessarily indicate that there is no dispute as to a material

fact, or have the effect of submitting the cause to a plenary determination on the merits.’ ”

Zurich Am. Ins. Co. v. Ins. Co. of N. Am., 392 F. Supp. 3d 992, 996 (E.D. Mo. 2019)

(quoting Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir. 1983)). Rather,

“each summary judgment motion must be evaluated separately on its own merits to

determine whether a genuine issue of material fact exists and whether the movant is entitled

to judgment as a matter of law.” Id. (citing Husinga v. Federal-Mogul Ignition Co., 519

F. Supp. 2d 929, 942 (S.D. Iowa 2007)).

          A.      Legal Standard

       The First Amendment, applicable to the states through the Fourteenth Amendment,

see Telescope Media Grp. v. Lucero, 936 F.3d 740, 750 (8th Cir. 2019), provides in relevant

part that state actors “shall make no law . . . abridging the freedom of speech.” U.S. Const.

amend. I. “[A]s a general matter, the First Amendment means that government has no power

to restrict expression because of its messages, its ideas, its subject matter, or its content.”

Ashcroft v. Am. Civil Liberties Union, 535 U.S. 564, 573 (2002) (citation omitted) (internal

quotation marks omitted). Virtually all non-violent political speech is protected by the First

Amendment, even when “hurtful,” “offensive,” or “disagreeable.” Snyder v. Phelps, 562 U.S.

443, 458 (2011) (citing Texas v. Johnson, 491 U.S. 397, 414 (1989)).

       Still, the First Amendment’s protections are not limitless. The government, “ no less

than a private owner of property, has the power to preserve the property under its control for

                                              35
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 36 of 66




the use to which it is lawfully dedicated.” Ball v. City of Lincoln, 870 F.3d 722, 730 (8th Cir.

2017) (quoting United States v. Grace, 461 U.S. 171, 178 (1983)). Accordingly, it is well

settled that “government need not permit all forms of speech on property it owns and

controls.” Id. (citation omitted) (internal quotation marks omitted). Indeed, “[n]othing in the

Constitution requires the [g]overnment freely to grant access to all who wish to exercise their

right to free speech on every type of [g]overnment property without regard to the nature of

the property or to the disruption that might be caused by the speaker’s activities.” Id. (quoting

Cornelius v. NAACP legal Def. & Educ. Fund, Inc., 473 U.S. 788, 799–800 (1985)).

                  1.      The First Amendment & Public University Venues

       “[S]tate colleges and universities are not enclaves immune from the sweep of the First

Amendment.” Bowman v. White, 444 F.3d 967, 974 (8th Cir. 2006) (quoting Healy v. James,

408 U.S. 169, 180 (1972)). Indeed, “the campus of a public university, at least for its students,

possesses many of the characteristics of a public forum.” Widmar v. Vincent, 454 U.S. 263,

267 n.5 (1981) (citations omitted). Accordingly, “students enjoy First Amendment rights of

speech and association on the campus, and [] the ‘denial [to particular groups] of use of

campus facilities for meetings and other appropriate purposes’ must be subjected to the level

of scrutiny appropriate to any form of prior restraint.” Id. (quoting Healy, 408 U.S. at 181,

184). Nonetheless, any claim of First Amendment rights on a public university’s campus

“must be analyzed ‘in light of the special characteristics of the school environment.’ ” Id.

(quoting Tinker v. Des Moines Indep. Sch. Dist., 393 U.S. 503, 506 (1969)). “A university

differs in significant respects from public forums such as streets or parks or even municipal

theaters. A university’s mission is education, and [the Supreme Court] h[as] never denied a

                                               36
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 37 of 66




university’s authority to impose reasonable regulations compatible with that mission upon the

use of its campus and facilities.” Id. Moreover, the Supreme Court has never held that “a

campus must make all of its facilities equally available to students and nonstudents alike, or

that a university must grant free access to all of its grounds or buildings.” Id.

       Where First Amendment rights are asserted in a public university context, particularly

where it relates to the use of a forum on campus, the Supreme Court instructs us to use a

“forum analysis” as a means of determining “when [a public university’s] interest in limiting

the use of its property to its intended purpose outweighs the interest of those wishing to use

the property for other purposes.” Ball, 870 F.3d at 729–30 (quoting Cornelius, 473 U.S. at

800). Courts conducting this “forum analysis” follow a two-step process. First, the court

must “determine whether a property is a traditional public forum, a designated public forum,

or a non-public forum[.]” Bowman, 444 F.3d at 974 (citing Families Achieving Independence

& Respect v. Neb. Dep’t of Soc. Servs., 111 F.3d 1408, 1418 (8th Cir. 1997)). Second, the

Court must apply “the appropriate standard of scrutiny to decide whether a restriction on

speech passes constitutional muster.” Id. (citations omitted).

       As noted above, the Court previously held that the venues at issue for Shapiro’s speech

are “limited public forums.”11 See Young America’s Found., 370 F. Supp. 3d at 984–85. In


11
       Plaintiffs urge the Court to reconsider its prior ruling and find that the North Star
Ballroom, the Mayo Auditorium, and Willey Hall qualify as designated public fora because
they have been utilized by numerous groups for a wide variety of speakers and events. (Pls.
SJ Mem. at 27–29.) The Court reaffirms its prior holding. “The defining characteristic of
a designated public forum is that it’s open to the same indiscriminate use, and almost
unfettered access that exists in a traditional public forum.” Young America’s Found. v.
Napolitano, No. 17-cv-02255-MMC, 2018 WL 1947766, at *3 (N.D. Cal. Apr. 25, 2018).
The “quintessential” examples of traditional public fora, in turn, are “streets, sidewalks,
                                               37
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 38 of 66




a limited public forum, the state may place restrictions on First Amendment-protected speech

so long as those restrictions are “reasonable in light of the purpose served by the forum” and

do not “discriminate against speech on the basis of viewpoint.” Rosenberger v. Rector &

Visitors of Univ. of Va., 515 U.S. 819, 829 (1995); see also Gerlich v. Leath, 861 F.3d 697,

704–705 (8th Cir. 2017) (same). A state engages in viewpoint discrimination “when the

rationale for its regulation of speech is ‘the specific motivating ideology or the opinion or

perspective of the speaker’ ” at issue. Gerlich, 861 F.3d at 705 (quoting Rosenberger, 515

U.S. at 829).

                  2.     Official and Personal Capacity Claims and Relevant Defenses

       Plaintiffs have asserted an as-applied First Amendment claim against Defendants

Berthelsen, Clark, Dussault, and Buhta in both their official and personal capacities, and

Defendant Kaler in his personal capacity. (See 2d Am. Compl. ¶¶ 37, 41, 45, 49, 52, 176–

77.) This distinction is important. As the Eighth Circuit explained in Gorman v. Bartch,

       Claims against government actors in their individual capacities differ from
       those in their official capacities as to the type of conduct that is actionable
       and as to the type of defense that is available. See Hafer v. Melo, 502 U.S.
       21 (1991). Claims against individuals in their official capacities are

and public parks” which all contain the “physical characteristics of a public
thoroughfare . . . [that has] the objective use and purpose of open public access or some
other objective use and purpose inherently compatible with expressive conduct . . . .” Ball,
870 F.3d at 730 (citations omitted) (internal quotation marks omitted).
       Here, unlike streets, sidewalks, and public parks, the undisputed facts show that
Willey Hall, the Mayo Auditorium, and the North Star Ballroom are not open for
“unfettered access” by the public. Indeed, each venue must be reserved through the
University, and any such reservations are subject to several restrictions including,
importantly, that the spaces are “intended primarily for meetings, lectures and discussion
groups.” (Pls. Ex. 93 [Doc. No. 72-2] at 25.) Live bands, dance performances, or any other
event or performance that involves amplified music or may produce noise disturbances, for
instance, are not permitted. (Id.)
                                             38
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 39 of 66




       equivalent to claims against the entity for which they work; they require
       proof that a policy or custom of the entity violated the plaintiff's rights, and
       the only type of immunity available is one belonging to the entity itself. Id.
       at 24–27. Personal capacity claims, on the other hand, are those which allege
       personal liability for individual actions by officials in the course of their
       duties; these claims do not require proof of any policy and qualified
       immunity may be raised as a defense. Id. at 25–27.

152 F.3d 907, 914 (8th Cir. 1998).

       With respect to Plaintiffs’ claim against Berthelsen, Clark, Dussault, and Buhta in their

official capacities, Plaintiffs’ claim “is actually ‘against the governmental entity itself[,]’ ”

i.e., the University of Minnesota. Carter v. Hillsboro Treatment Ctr., No. 4:19-cv-01323-

NAB, 2020 WL 4260742, at *4 (E.D. Mo. July 24, 2020) (quoting White v. Jackson, 865 F.3d

1064, 1075 (8th Cir. 2017)). Accordingly, Plaintiffs’ request for damages (see 2d Am.

Compl. ¶ 200) cannot be based on their claims against Berthelsen, Clark, Dussault, or Buhta

in their official capacities because 42 U.S.C. § 1983 permits claims for money damages only

against “persons,” and neither a state—nor its officials acting in their official capacity—

qualify as “persons” under 42 U.S.C. § 1983. Kruger v. Nebraska, 820 F.3d 295, 301 (8th

Cir. 2016). Plaintiffs’ claim for injunctive relief, however, is cognizable against those four

Defendants in their official capacity. See Monroe v. Ark. State Univ., 495 F.3d 591, 594 (8th

Cir. 2007) (“[S]tate officials may be sued in their official capacities for prospective injunctive

relief without violating the Eleventh Amendment . . . .”). Moreover, the defense of qualified

immunity is not available to Berthelsen, Clark, Dussault, and Buhta with respect to Plaintiffs’

claims against them in their official capacity. See Tripp v. Cook, No. 4:20-cv-04021-KES,

2020 WL 3469733, at *5 (D.S.D. June 25, 2020) (“[W]hen an official capacity claim is



                                               39
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 40 of 66




asserted for injunctive relief against a state officer, the defense of qualified immunity does

not apply.” (citation omitted)).

       With respect to Plaintiffs’ claim for money damages against all Defendants in their

personal capacities, each Defendant may raise qualified immunity as a defense. See Gorman,

152 F.3d at 914. Qualified immunity “shields government actors from legal liability unless

the actor’s conduct violated ‘clearly established statutory or constitutional rights of which a

reasonable person would have known.’ ” Kohorst v. Smith, ___ F.3d ___, 2020 WL 4515294,

at *3 (8th Cir. 2020) (quoting McGuire v. Cooper, 952 F.3d 918, 922 (8th Cir. 2020)). Its

purpose is to “give[] government officials breathing room to make reasonable but mistaken

judgments about open legal questions.” Lyons v. Vaught, 875 F.3d 1168, 1171 (8th Cir. 2017)

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)). It protects “all but the plainly

incompetent or those who knowingly violate the law.” Id. (quoting Mullenix v. Luna, ___

U.S. ___, 136 S. Ct. 305, 308 (2015) (quotation omitted)).

       For a constitutional right to be clearly established for purposes of qualified immunity,

“the contours of the right must be clear enough that a reasonable [government actor] would

understand that the act in question violates the right.” Id. (citing Ehlers v. City of Rapid City,

846 F.3d 1002, 1008 (8th Cir. 2017)). While “[e]xisting law need not be directly on point to

clearly establish a right,” it must nevertheless “put the question beyond debate.” Id. (citing

Jackson v. Stair, 944 F.3d 704, 711 (8th Cir. 2019)). To be beyond debate, “the clearly

established law must be ‘particularized’ to the facts of the [present] case.” White v. Pauly,

___ U.S. ___, 137 S. Ct. 548, 552 (2017) (per curium) (citation omitted).



                                               40
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 41 of 66




       Notably, in a public school or university setting, “educators are rarely denied

immunity from liability arising out of First-Amendment disputes. The rare exceptions

involve scenarios in which a factually analogous precedent clearly established the disputed

conduct as unconstitutional.” Morgan v. Swanson, 755 F.3d 757, 760 (5th Cir. 2014)

(citation omitted); see also Wilson v. Layne, 526 U.S. 603, 618 (1999) (noting that public

officials cannot be expected “to predict the future course of constitutional law”); Keefe v.

Adams, 840 F.3d 523, 541 (8th Cir. 2016) (Kelly, J., concurring) (noting that a “dearth of

prior decisions” analogous to the case before the court “precludes a finding that [officials]

violated clearly established . . . rights”), cert. denied, ___ U.S. ___, 137 S. Ct. 1448 (2017).

           B.     Defendants’ Qualified Immunity

                  1.     President Kaler

       The Court first considers whether President Kaler is entitled to qualified immunity.

Plaintiffs argue that Kaler personally discriminated against them because, when he first heard

about Shapiro’s invitation to speak on campus, he told his Deputy Chief of Staff that he did

“not want this in the middle of campus.” (Pls. Opp’n Mem. at 25.) According to Plaintiffs,

Kaler based this “decision” on Shapiro’s conservative views, and his belief that Shapiro was

controversial. (Id.) Plaintiffs also contend that Kaler had the authority to ban an event from

a campus venue, and he did so for Shapiro’s speech because of Shapiro’s conservative views.

(Id. at 26.) Finally, Plaintiffs argue that Kaler’s viewpoint discrimination was evident at a

later press conference at which he stated that the decision to host Shapiro on the St. Paul

portion of the campus was made because the University was “mindful of the fact that



                                              41
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 42 of 66




[Shapiro] is a controversial speaker and that several places where he’s spoken, protests (sic)

have objected[.]” (Id. at 26–27.)

       Defendants argue that the undisputed facts show that Kaler did not take any action in

any way to restrict Plaintiffs’ speech, let alone in violation of the First Amendment. (Defs.

SJ Mem. at 25.) Defendants assert that the record is clear that Kaler was not involved in any

planning of the Shapiro event, nor did he direct that the event be located on the St. Paul portion

of the campus. (Id.) Moreover, Defendants note that it is undisputed that every person

involved in the planning process was unaware of Kaler’s earlier statement, and Plaintiffs

themselves never interacted with Kaler during the planning process. (Id.)

       The Court finds that President Kaler is entitled to qualified immunity. The undisputed

evidence shows that Kaler did not violate Plaintiffs’ First Amendment rights. While Kaler

told his Deputy Chief of Staff that he did “not want this in the middle of campus – West

Bank is a better location” (Defs. Ex. S at 135), he testified that his concern was based on

his knowledge that Shapiro “had spoken at other campuses and there were protests at those

campuses” related to his speech. (Kaler Dep. at 29.) Moreover, Kaler explained that he

was aware that the initial venue requested by SCV was the Mayo Auditorium—in the

center of the East Bank—and because “[SCV] indicated that security would likely be

required” for Shapiro’s event, the possibility of a disruption occurring led him to believe

that having the event “in a place that was a little more distant from the center of campus”

would be preferable. (Id. at 28.) He noted that he believed such a move would be

appropriate “so that if there was disruption it would have a minimal effect on the thousands

of people who come to the university for reasons besides protesting.” (Id. at 27–28.) He

                                               42
       CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 43 of 66




expressly denied that his comments were in anyway based on the fact that Shapiro was a

conservative speaker. Indeed, he noted his concerns related strictly to safety and would

apply to the potential for protest activity for both left- and right-leaning speakers. (Id. at

29.)

        Moreover, the undisputed facts show that Kaler’s views were simply not considered

during the planning process for the Shapiro speech. (Id. at 35, 72.) There is simply no

evidence that Kaler decreed that Shapiro could not speak on the Minneapolis portion of

campus. In fact, in his email, Kaler himself suggested that the speech be venued on the

West Bank—a location SCV desired. Further, Kaler noted that he would not issue such an

order “without the process of consultation with student affairs and our police and facilities

people[,]” and there is no evidence indicating any such process occurred. (Id. at 27.)

        In addition, the three University officials that were primarily involved in working

with SCV to plan Shapiro’s visit to the University—Buhta, Dussault, and Berthelsen—

were entirely unaware of Kaler’s email, and never communicated with him about Shapiro’s

speech.    (Buhta Dep. at 97–98; Dussault Dep. at 109; Berthelsen Dep. at 43–44.)

Ultimately, it is undisputed that Kaler took no steps to follow up on the email he sent, gave

no advice or guidance about the planning of the Shapiro speech, and never directed that it

be located on the St. Paul portion of campus. 12 (Kaler Dep. at 71–72.)




12
       As explained in detail above, officials worked with SCV on venue selection. See
supra § I(C)(3). There is no evidence that officials unilaterally selected the North Star
Ballroom without any input from, or involvement by, SCV.
                                             43
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 44 of 66




       In sum, there is no genuine dispute of material fact that Kaler did not engage in

viewpoint discrimination against Plaintiffs, nor did he restrict Plaintiffs’ speech in violation

of clearly established First Amendment rights. As such, Kaler is entitled to qualified

immunity from Plaintiffs’ as-applied First Amendment claim, and the Court grants

Defendants’ motion for summary judgment on that issue.

                  2.     Defendant Berthelsen

       The Court now turns to whether Berthelsen is entitled to qualified immunity. Plaintiffs

argue that Berthelsen engaged in viewpoint discrimination by: (1) providing Kaler with

periodic updates about the planning process for Shapiro’s speech after Kaler was notified

about the event; and (2) participating in the decision to “move[] [Shapiro’s] [l]ecture to the

St. Paul campus[.]” (Pls. Opp’n Mem. at 28, 31–32.) Plaintiffs also claim that Clark’s email

to the St. Paul Continuing Education and Conference Center, in which he stated that “[t]he

admin has asked that we try to move this visit to the St. Paul campus[,]” implicates Berthelsen

because Clark discussed moving the Shapiro speech to St. Paul with Berthelsen, who was his

immediate supervisor. (Id. at 7.) Finally, Plaintiffs argue that Berthelsen engaged in

viewpoint discrimination by refusing to move Shapiro’s lecture to a larger venue after tickets

for the event in the North Star Ballroom sold out. (Id. at 42.)

       Defendants argue that there is no evidence in the record that Berthelsen did anything

to violate Plaintiffs’ First Amendment rights. They note that Berthelsen is not normally

involved in planning student group-hosted events, and was only notified about Shapiro’s

event because, as SCV confirmed, the event required security. (Defs. SJ Mem. at 27.)

Moreover, Defendants argue that beyond forwarding SCV’s room request for the Mayo

                                              44
      CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 45 of 66




Auditorium to those who needed to know about Shapiro’s visit—given SCV’s prior history

with protestors at the Lauren Southern event—Berthelsen did nothing else to “move” the

Shapiro lecture anywhere. (Id.) In fact, the only action Berthelsen took, related to the Shapiro

event, was refusing to move the event to a different venue, at the last minute, after tickets for

the North Star Ballroom had sold out. (Id. at 28.) The record is undisputed, Defendants argue,

that decision was based strictly on the fact that security planning for the event at the North

Star Ballroom was already in place and could not be changed in time for the Shapiro event.

(Id. at 29.)

        The Court finds that Berthelsen is entitled to qualified immunity. It is undisputed that

Berthelsen’s involvement in planning for Shapiro’s visit to campus was, at best, minimal. He

is not normally involved with planning student-group-hosted events, and typically is only

brought in where “select student events . . . require[] [] larger logistics planning” such as

“extra transportation or scheduling . . . or use [of] public safety resources.” (Berthelsen Dep.

at 16.) Berthelsen explained that SCV was asked to work with SUA on the Shapiro event

primarily because SCV itself had made clear—in its reservation request for the Mayo

Auditorium—that the event would likely require security. (Id. at 37.) When events require

security, Berthelsen testified, the University “want[s] to make sure that the larger group of

[University] organizations are [] engaged and . . . doing the proper pre-work to support and

host the event.” (Id.) Further, Berthelsen’s uncontroverted testimony established that he only

became involved with the Shapiro planning process because SCV was the same group that

had hosted Lauren Southern on campus. That event had been a “very contentious [event] and

had significant [numbers of] protestors and [] required a lot of security[,]” so he “was

                                               45
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 46 of 66




sensitive to that topic.” (Id. at 41.) Beyond forwarding the email to those who needed to

know about the planned event, the record is undisputed that he took no further action on

venue planning for Shapiro’s speech. (Id. at 49–50.)

       Plaintiffs’ argument in reliance on Clark’s email ignores the uncontroverted

testimony in the record. Clark clearly explained that, in fact, no one at the administration

had asked him to move the event to St. Paul.           Rather, the statement reflected his

“understanding” that there was “an agreement made between Troy Buhta, Erik Dussault,

and the student group on where this was going to be, and the choice was between

the . . . [Continuing Education and Conference Center] or [the] North Star Ballroom.”

(Clark Dep. at 94–95.) Clark further stated that he had “cleared that with people above

[him], as in the senior vice president and Mike Berthelsen” because Clark reported directly

to Berthelsen. (Id. at 95–96.)

       Further, there is no evidence that Berthelsen’s decision not to move, for security

reasons, Shapiro’s lecture to a larger venue after tickets sold out, at the last minute,

demonstrates viewpoint discrimination against Plaintiffs. In fact, there is no evidence in

the record that SCV even asked that the event be moved after tickets sold out. (See Defs.

Ex. HH at 60; Dibble Dep. at 200–203; Dussault Dep. at 116–17; Buhta Dep. at 141.) To

the contrary, SCV simply waited to see if the University would “reach[] out . . . about the

venue size.” (Defs. Ex. JJ at 76.)

       Berthelsen’s uncontroverted testimony established that the University was “not

moving the event” (Defs. Ex. SS at 114), because both SCV and the University “were too

far down the road in planning” and had already prepared the “site, . . . transportation

                                            46
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 47 of 66




plans, . . . [and] public safety people [were already] arranged.” (Berthelsen Dep. at 59.)

Because such extensive planning had already occurred, Berthelsen determined that the

University “could not have successfully moved it and held it.” (Berthelsen Dep. at 59.)

He also noted that moving the event from the St. Paul portion of campus to an East or West

Bank location would have been particularly difficult because, unlike moving the Lauren

Southern event—which was moved from a West Bank venue to a different West Bank

venue—moving Shapiro’s speech would have required a change in which “police

jurisdictions are engaged” for the two venues. (Id. at 62.)

       Plaintiffs argue that Berthelsen’s explanation for not moving the event is mere

pretext for viewpoint discrimination because the University has moved other high-profile

non-conservative speaker events where demand exceeded the venue’s size. (See Pls. Opp’n

Mem. at 1, 21–22, 42.) Specifically, Plaintiffs cite to two events, each of which occurred

after Shapiro’s speech:

       1) A September 2018 event hosted by the University’s Office of
          Multicultural Student Engagement, featuring former Black Panther and
          social justice activist, Angela Davis. The event was moved from the Ted
          Mann Concert Hall to Northrop Auditorium one month before the event;
          and

       2) A November 2019 political rally for then-Democratic Presidential
          Candidate Bernie Sanders, accompanied by Democratic U.S.
          Representative Ilhan Omar, which was moved from Northrop Auditorium
          to the Williams Arena due to the high demand for seats.

(Id. at 21–22; Pls. Ex. 119 [Doc. No. 72-2] at 152; Pls. Exs. 51, 59, 60 [Doc. No. 72-1].)

       To establish pretext, Plaintiffs must provide evidence showing that Defendants

treated other groups that are similarly situated to Plaintiffs differently, or in a disparate


                                             47
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 48 of 66




manner. Lake v. Yellow Transp., Inc., 596 F.3d 871, 874 (8th Cir. 2010). The test for

whether a comparator is similarly situated, for purposes of pretext, is rigorous: the

comparator must be “similarly situated in all relevant respects[.]” Rinchuso v. Brookshire

Grocery Co., 944 F.3d 725, 730 (8th Cir. 2019). Further, Plaintiffs need to show that

Defendants’ proffered explanation for their actions lacked any basis in fact, or that

Defendants’ explanation for their decision changed over time.          Morris v. City of

Chillicothe, 512 F.3d 1013, 1019 (8th Cir. 2008).

       No such evidence was offered. Each of the events cited by Plaintiffs occurred after

Shapiro’s speech in February of 2018. Importantly, the groups involved these events are

not similarly situated to SCV, both legally and factually. Unlike SCV and the Shapiro

speech, the Angela Davis event was hosted by the University itself, and did not present any

significant security concerns. See Decl. of Kari Schloner in Opp’n to Pls.’ Mot. for Summ

J. (“Schloner Decl.”) [Doc. No. 81] ¶¶ 5.); Rosenberger, 515 U.S. at 834 (noting that “the

University’s own speech . . . is controlled by different principles” than those that govern

“private persons whose speech [the University] facilitates”).      Similarly, the Sanders

campaign rally was hosted by a non-student group which, unlike SCV, bore the excess

security costs associated with a move to a significantly larger venue. (See Schloner Decl.

¶¶ 6–7; Decl. of Michael Berthelsen in Opp’n to Pls.’ Mot. for Summ. J. (“Berthelsen

Decl.”) [Doc. No. 83] ¶¶ 4–5.)

       Further, Plaintiffs have not presented any evidence that the University’s proffered

explanation for not moving Shapiro’s speech—namely, that security planning and logistics

were in place and could not be replicated for a new venue in Minneapolis in time—lacks

                                            48
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 49 of 66




any basis in fact, much less that it changed over time. Indeed, SCV’s very first room

request indicated the need for security, and the University was aware of a history of protest

activity at Shapiro’s other campus visits. (See Defs. Ex. S at 134; Pls. Ex. 30 at 41–43;

Pls. Ex. 31 at 50; Kaler Dep. at 28–29; see also supra § I(C)(1).)

       Finally, Plaintiffs have not cited to any “clearly established” precedent that stands

for the proposition that a student group has a First Amendment right to change their venue

for a sold-out event, at the last minute, particularly where extensive, detailed security and

logistical planning and resource management have already been implemented for the

originally-scheduled venue, and where the student group has not requested a change in

venue. In fact, precedent in the Eighth Circuit holds otherwise: “The First Amendment

does not require that [a speaker] get unrestricted access to ‘an ideal venue[.]’ ” Josephine

Havlak Photographer, Inc. v. Village of Twin Oaks, 864 F.3d 905, 918 (8th Cir. 2018)

(citation omitted); see also Widmar, 454 U.S. at 267 n.5 (noting that the Supreme Court

has never held that “a university must grant free access to all of its grounds or buildings”);

Powell v. Noble, 798 F.3d 690, 701 (8th Cir. 2015) (“[T]he First Amendment does not

demand unrestricted access to a nonpublic forum merely because the use of that forum may

be the most efficient means of delivering the speaker’s message.” (emphasis added) (citation

omitted) (internal quotation marks omitted)).

       In sum, there is no evidence in the record that Berthelsen engaged in viewpoint

discrimination against Plaintiffs. Moreover, Plaintiffs have not shown that Berthelsen

violated any “clearly established” First Amendment right. As such, Berthelsen is entitled



                                                49
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 50 of 66




to qualified immunity from Plaintiffs’ as-applied First Amendment claim, and the Court

grants Defendants’ motion for summary judgment on that issue.

                  3.     Defendant Clark

       The Court now turns to whether Clark is entitled to qualified immunity. Plaintiffs

argue that the evidence demonstrates that Clark engaged in viewpoint discrimination by:

       1) sending several emails to the St. Paul Continuing Education and Conference
          Center indicating that “[t]he admin has asked that we try to move
          [Shapiro’s] visit to the St. Paul campus,” and that “the crowd size need[ed]
          to be limited to 500 and we will probably have protestors present” (Pls.
          Opp’n Mem. at 7, 10; see also Pls. Ex. 28 [Doc. No. 73-16] at 32.);

       2) deciding that Willey Hall was not a suitable venue for the Shapiro speech
          (see 2d Am. Compl. ¶ 116) and being unwilling to move Shapiro’s speech
          to a larger venue after it sold out, despite the fact that the University did so
          for the subsequent Angela Davis and Sanders events (Pls. Opp’n Mem. at
          42); and

       3) “enforc[ing] a textbook heckler’s veto against Plaintiffs[’]” viewpoint
          under the guise of security concerns. (Id.)

       Defendants respond that there is simply no evidence in the record that Clark had any

role in deciding that Willey Hall was not suitable for the event. (Defs. SJ Mem. at 30–31;

Defs. Reply at 8.) Moreover, it is undisputed that Clark’s statements in the email at issue

were based on his understanding that Buhta, Dussault, and SCV had reached an agreement as

to crowd size and venue. Finally, Defendants argue that the University’s security concerns

about the event were real and well founded based on the history of protests at Shapiro’s

campus visits, SCV’s own concern that security might be necessary, and SCV’s history of not

engaging with the University on security needs until the last minute (i.e., the Lauren Southern

event). (Defs. Reply at 3–6.)


                                               50
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 51 of 66




       The Court finds that Clark is entitled to qualified immunity. As an initial matter,

Plaintiffs’ arguments that Clark’s unwillingness to move the Shapiro speech at the last minute

to a different, larger venue, once it sold out, fail for the same reasons as discussed with respect

to Berthelsen. See supra § II(B)(2). The Court also finds that Plaintiffs’ argument that Clark

decided that Willey Hall was not a suitable venue is contrary to the undisputed record

evidence. As he explained in his deposition, Clark cannot recall if he has ever been to Willey

Hall, and that any comments he made about Willey Hall were “based on the assessment that

came from [] Buhta when he visited the site with the student group” and based on what

“Dussault [had said] on how many people we’d need.” (Clark Dep. at 102.) He also testified

that he has never personally provided security for a student group event in Willey Hall and

has never personally conducted a threat assessment or security assessment for that venue. (Id.

at 131.) In fact, when asked whether Willey Hall could be secured, he stated that it may be

“possible” but that he could not form an opinion as to how many officers would have been

necessary to do so for the Shapiro event. (Id. at 132.)

       Plaintiffs’ reliance on Clark’s emails to the Continuing Education and Conference

Center are similarly unavailing. As discussed already, Clark’s uncontroverted testimony

is that no one in the University’s Administration asked him to move Shapiro’s speech to

St. Paul. (Clark Dep. at 94–95.) Rather, Clark’s statement reflected his “understanding”

that there was “an agreement made between Troy Buhta, Erik Dussault, and the student

group on where this was going to be, and the choice was between the . . . [Continuing

Education and Conference Center] or [the] North Star Ballroom.” (Clark Dep. at 94–95.)

He further stated that he had “cleared that with people above [him], as in the senior vice

                                                51
       CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 52 of 66




president and Mike Berthelsen” because Clark reported directly to Berthelsen. (Id. at 95–

96.)

        Clark also testified that his comment about the crowd size limit was based on his

understanding, from Buhta, that SCV had agreed that the crowd for the Shapiro event

would be approximately 500 people. (Id. at 87–88; see also Buhta Dep. at 87 (noting that

SCV wanted 450 to 500 people to attend the event); Shapiro Event Request [Doc. No. 17-

1] at 1.) Indeed, SCV itself indicated in December 2017 that they were “hoping for about

500 participants for their event” and that planning was progressing under the assumption

that “this will obviously be much bigger in terms of crowd and reaction” than, for example,

the Lauren Southern event. (Defs. Ex. AA at 22.) As for protestors, Clark explained that

there was “no reason for [him] not to expect [the campus community] is going to protest”

Shapiro’s event when they had just protested Southern and another SCV-hosted speaker

event (Clark Dep. at 91–92). SCV itself informed the University of the need for security

and their assumption that the event would be “much bigger in terms of crowd and

reaction[.]” (See Defs. Ex. S at 134; Defs. Ex. AA at 22.)

        The Court also finds Plaintiffs’ argument that Clark was enforcing a “heckler’s

veto” by planning the Shapiro event based on possible protest activity to be both legally

and factually inapt. The Eighth Circuit has observed that “[t]he ‘heckler’s veto’ involves

situations in which the government attempts to ban protected speech because it might

provoke a violent response.” Roe v. Crawford, 514 F.3d 789, 796 n.3 (8th Cir. 2008), cert.

denied, 555 U.S. 821 (2008). In such situations, the mere “possibility” of a violent reaction

to protected speech is “simply not a constitutional basis” on which to ban the speech itself.

                                             52
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 53 of 66




Id. No speech was banned here. Instead, consistent with the law that governs “limited

public forums,” University officials put reasonable restrictions in place to insure the event

was secure.

       Plaintiffs argue, nonetheless, that those restrictions discriminated against them on

the basis of viewpoint. On this question, the Eighth Circuit’s decision in Frye v. Kansas

City Missouri Police Department, 375 F.3d 785 (8th Cir. 2004) is instructive. In Frye,

several individuals assembled at an intersection of two heavily trafficked streets holding

“large, poster-sized signs” displaying “color photographs of aborted fetuses.” Id. at 788.

After several complaints were made about the “offensive signs,” police officers were sent

to the intersection and told protestors that they could continue to demonstrate so long as

“they did not create a traffic hazard.” Id. However, a few minutes later, the officers

observed that traffic was being affected by the demonstration, and that the signs were

impacting drivers’ ability to safely control their vehicles. Id. The officers asked the

demonstrators to “move further away from the road with the large photographs[,]” but they

refused. Id. After refusing to either relocate, or cease displaying the photographs to

drivers, the individuals were arrested. Id. The demonstrators filed a civil rights action

alleging that the police officers had violated their First Amendment rights, arguing in part

that the police officers’ restrictions were content-based and constituted an “improper use

of a ‘heckler’s veto’ . . . [by] imposing the restrictions based on the motorists’ adverse

reactions[.]” Id. at 790.

       The Eighth Circuit rejected the demonstrators’ argument, noting that instead of

“forbid[ding]” the individuals from “expressing their anti-abortion message” through a

                                             53
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 54 of 66




heckler’s vote, the officers “placed reasonable restrictions on the location of the signs in

order to protect public safety” by giving the demonstrators the option of “staying by the

side of the road if they did not display the large, graphic photographs” that were causing a

public safety hazard, or by moving to “a location further from the road.” Id. Those

restrictions, the Court observed, were “narrowly tailored . . . and left open alternative

channels of communicating their message.” Id. The Court further noted that “the Supreme

Court ‘has regularly rejected the assertion that people who wish to [speak] have a

constitutional right to do so whenever and however and wherever they please.’ ” Id.

(quoting Grace, 461 U.S. at 177–78). By “allow[ing] every speaker to engage freely in

any expressive activity communicating all messages and viewpoints subject only to

reasonable place and manner restrictions[,]” the Court held, the police officers did not

enforce a heckler’s veto. Id. at 790–91.

       Here, like Frye, the undisputed record evidence shows that Clark (and the other

Defendants) did not enforce a “heckler’s veto.” Instead, they allowed Shapiro to “engage

freely in [his] expressive activity” and communicate his “messages and viewpoints subject

only to reasonable place . . . restrictions.” Id. at 791 (citation omitted) (internal quotation

marks omitted). Importantly, Shapiro did in fact speak on February 26, 2018 at the

University, to a crowd of around 450 people. (See Dibble Dep. at 313–14, 320–21;

Ziebarth Dep. at 128–29.) His speech “went smoothly” and was not interrupted. (Dibble

Dep. at 320; Shapiro Dep. at 95.) Shapiro himself agreed that he was able to “share [his]

views on political issues and answer the questions of the students who show[ed] up[,]” all

without any violence. (Shapiro Dep. at 96–97.) Moreover, for anyone not able to view the

                                              54
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 55 of 66




speech in person, Shapiro’s message was conveyed through a video livestream. (Dibble

Dep. at 322.) The very fact that Shapiro spoke makes clear that University officials did

not “allow a hostile audience” to serve as a heckler’s veto and “silence a speaker[.]”

Phelps-Roper v. Ricketts, 867 F.3d 883, 900 (8th Cir. 2017) (citation omitted) (internal

quotation marks omitted), cert. denied, ___ U.S. ___, 138 S. Ct. 477 (2017).

       Additionally, there is no evidence that the choice of venue, agreed to by SCV,

resulted from an effort by the University to silence or restrict Shapiro’s speech. It was a

content-neutral place restriction in furtherance of public safety. University officials—

particularly their police officers or security personnel—have “the duty to not ratify and

effectuate a heckler’s veto . . . [and] [i]nstead . . . must take reasonable action to protect

from violence persons exercising their constitutional rights.” Id. (citation omitted) (internal

quotation marks omitted) (emphasis in original). This job is “complicated by the fact that

[any] crowd [that opposes a speaker’s viewpoint] has the same First Amendment rights as

[the speaker himself], which law enforcement also has a duty to protect.” Id. at 900–901.

To that end, SCV, Shapiro, and YAF are “not entitled to [their] own bubble-ensconced

pedestal surrounded by chalk lines or yellow tape any more than those opposed to [their]

messages are entitled to a heckler’s veto.” Id. at 901.

       Here, Clark and the other Defendants were made aware that potentially disruptive

protest activity could occur at Shapiro’s speech. This information was provided to them

by both SCV and CFACT. From its very first request, SCV clearly stated that Shapiro’s

speech will “likely require security.” (See Defs. Ex. S at 134.) Even prior to this request,

CFACT President Ziebarth—who was involved in the planning process—informed

                                              55
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 56 of 66




Dussault and Buhta that Shapiro’s visit would be a “large speaking event” and indicated

the need “to prepare for . . . a speaker that could produce some controversy . . . if brought

to campus to hold an event like that.” (Ziebarth at 72–74.) Ziebarth himself believed that

Shapiro could produce some controversy if he came to campus, and that it was important

that Shapiro himself, the speech attendees, any protestors, and the larger campus

community be kept safe during such a speech. 13 (Id. at 74.) Importantly, this information

was provided to the University while discussing last-minute preparations for the Lauren

Southern event, which resulted in significant protest activity and a partial campus curfew.

(See Berthelsen Dep. at 38; Dibble Dep. at 84; Ziebarth Dep. at 106.)

       Additionally, the University’s own due diligence revealed a potential safety and

security concern for Shapiro’s speech. As noted above, see supra § I(C)(1), the UMPD

knew that several of Shapiro’s prior campus speeches had resulted in significant, and

sometimes disruptive, protest activity. (See Pls. Ex. 30 at 41–42; Pls. Ex. 31 at 50.) At

least two of those visits—both of which occurred only five months prior to Shapiro’s visit

to the University—involved anywhere from 300 to 1000 protestors, significant security

costs, fights between protestors and counter-protestors, and several arrests. (See Pls. Ex.

30 at 42–43; Pls. Ex. 31 at 50.) The Defendants’ obligations were accordingly—at the very

least—twofold. First, they had the “duty to not ratify and effectuate a heckler’s veto” in

the form of potential protest activity—an activity SCV told them was possible given


13
       Both YAF and Shapiro echoed these security concerns as well. YAF expects
student groups to coordinate with campus police on Shapiro’s visits for safety reasons, and
Shapiro noted it was typical for his security detail to work with local law enforcement prior
to a campus visit. (Coyle Dep. at 87; Shapiro Dep. at 73–74.)
                                             56
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 57 of 66




Shapiro’s potential for controversy. Phelps-Roper, 867 F.3d at 900 (citation omitted)

(internal quotation marks omitted). Second, they also had a duty to “take reasonable action

to protect from violence persons exercising their constitutional rights[.]” Id. (emphasis in

original). Importantly, in balancing these two duties, the University was “entitled to decide

that the situation presented a danger before an [incident] occurred.” Frye, 375 F.3d at 791

(citing ACORN v. St. Louis Cty., 930 F.2d 591, 596 (8th Cir. 1991) (“The government need

not wait for accidents to justify safety regulations.”)). Such a decision does not violate a

“clearly established” constitutional right.

       Finally, the undisputed evidence shows that the Defendants worked with SCV

through the entire process to determine where Shapiro’s speech could be safely held. (See

Defs. Ex. AA at 22 (noting that Dibble was “very willing to work with” the University on

venue).) SCV initially sought to use the Mayo Auditorium—a location that even Buhta

initially believed could work (see id.)—but then recent construction had rendered that

venue difficult to secure. (Buhta Dep. at 77–78.) The University then suggested that SCV

use Ferguson Hall on the West Bank, but Dibble rejected the idea because it was

significantly smaller than the Mayo Auditorium. (Dibble Dep. at 162–63.) Willey Hall

was requested by SCV, but Buhta noted that “Willey is not going to be a good option due

to access from the skyway[.]” (Defs. Ex. X at 10.) He further explained that by “skyway,”

he meant both the skyway system used by the University on certain portions of campus, as

well as the tunnels connected to Willey Hall. (Buhta Dep. at 106.) He noted that there

were approximately “forty different ways to get [into] that tunnel system” and the “amount

of personnel and resources . . . it would take to secure that building” exceeded other

                                              57
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 58 of 66




buildings.    (Id.)    Furthermore, Buhta testified that “a large protest [at Willey

Hall] . . . would interrupt the day-to-day operation of the University at the time [of the

event].” (Id.)

        After Willey Hall was deemed ill-suited for Shapiro’s speech, Dibble, on behalf of

SCV, stated that “[it] looks like St. Paul will be our best option. I am happy to walk through

those two spaces with you,” and requested that a hold be placed on both the North Star

Ballroom and the Continuing Education and Conference Center venues. (Defs. Ex. EE

[Doc. No. 65-4] at 46.) Dibble never told any University official that SCV did not want to

host the event in St. Paul. (Dibble Dep. at 167–69.) She subsequently rejected the

Continuing Education and Conference Center because of higher fees and smaller venue

size (see id. at 167; Defs. Ex. FF at 52–53) and, following a walkthrough of the North Star

Ballroom, reserved the venue for Shapiro’s visit. (Defs. Ex. GG at 55–57; see also Defs.

Ex. HH at 66–67.) These undisputed facts demonstrate that Defendants’ conduct “did ‘not

provide for a heckler’s veto but rather allowed [Shapiro] to engage freely in [his] expressive

activity communicating [his] messages and viewpoints subject only to’ reasonable place []

restrictions.” Frye, 375 F.3d at 791 (citation omitted).

       In sum, Clark is entitled to qualified immunity from Plaintiffs’ as-applied First

Amendment claim, and the Court grants Defendants’ motion for summary judgment on

that issue.

                  4.     Defendants Dussault and Buhta

       Finally, the Court turns to whether Dussault and Buhta hare entitled to qualified

immunity. As to Dussault, Plaintiffs argue that he impermissibly discriminated against them

                                             58
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 59 of 66




by considering Shapiro to be controversial, by denying access to specific venues on campus,

and by forcing them to obtain permission from the UMPD before approving any venue. (Pls.

Opp’n Mem. at 31, 36.)         Plaintiffs also assert that Dussault engaged in viewpoint

discrimination by exercising “unbridled discretion” and applying the LSEP to the Shapiro

event without any information about the event other than Shapiro’s name. (Id. at 30–31.)

They also contend that Dussault’s application of the LSEP was “inherently content-based”

because its application was optional. (Id. at 37.) With respect to Buhta, Plaintiffs contend

that he engaged in viewpoint discrimination by rejecting both the Mayo Auditorium and

Willey Hall without sufficiently concrete information illustrating security concerns

surrounding Shapiro’s visit. (Id. at 14–15.) Finally, Plaintiffs claim that both Dussault and

Buhta engaged in viewpoint discrimination by deciding that Shapiro’s visit was a security

concern on the same day they learned about it, and requiring SCV to work with them on

planning for the event. (Id. at 12–13, 29.)

        Defendants respond that Dussault and Buhta did nothing more than work

collaboratively with SCV in planning the Shapiro event. (Defs. SJ Mem. at 32.) They note

that SCV itself set most of the parameters for an ideal venue for their event, including crowd

size, and the date of the event (which informed which venues were available). (Id. at 32 n.17

& 32–33.) Defendants also note that SCV itself recognized that the event could draw protests

and raised security concerns. In that context, Dussault and Buhta contend that they did

nothing more than “work[] with SCV within those parameters to plan a safe and successful

event.” (Id. at 33.)



                                              59
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 60 of 66




       The Court finds that both Dussault and Buhta are entitled to qualified immunity. As

an initial matter, Plaintiffs’ unsupported assertion that Dussault and Buhta engaged in

viewpoint discrimination by immediately requiring Plaintiffs to work with them to identify a

venue for Shapiro’s speech is belied by uncontroverted facts in the record. Both Dussault and

Buhta first became aware of Shapiro’s potential visit to campus while discussing last-minute

preparations for the Lauren Southern event. (Dussault Dep. at 91–92; Buhta Dep. at 72–73;

see supra § I(C)(2).) During one of those conversations, Dussault asked the students involved

in the Lauren Southern event “whether there were any other events they were planning that

needed this type of coordination[.]” (Dussault Dep. at 92.) Their answer was: “Ben Shapiro.”

(Id.) According to Ziebarth, who was at this meeting, the group then spent some time

discussing comparable speaking events, potential issues for such an event, and the need “to

prepare for . . . a speaker that could produce some controversy . . . if brought to campus to

hold an event like that.” (Ziebarth Dep. at 73–74.)

       There is simply no evidence in the record that either Buhta or Dussault knew much,

if anything, about who Shapiro was at the time. (See Dussault Dep. at 93 (noting that he

had “heard the name before” but knew nothing about Shapiro beyond that), 123 (indicating

a lack of knowledge about Shapiro’s political views); Buhta Dep. at 73 (noting that he had

“[n]ot really” heard of Shapiro when his name was first mentioned)). The context in which

Shapiro’s speech was raised is important.         While engaged in last-minute security

discussions for the Lauren Southern event—which resulted in substantial disruptions to

campus and significant protest activity—Dussault and Buhta were informed of Shapiro’s

visit, and told by Ziebarth that the University should prepare for Shapiro’s event, which

                                             60
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 61 of 66




was going to be larger than Lauren Southern’s speech. (See Ziebarth Dep. at 55, 73–74

(noting the “need to prepare” for Shapiro’s event).)

       Plaintiffs’ arguments regarding Dussault are similarly unavailing. There is no

evidence that Dussault ever described Shapiro as “controversial” or that any decisions

related to Shapiro’s speech were based on his political viewpoint or beliefs. Moreover,

Dussault did not “deny” Plaintiffs access to venues on campus. Plaintiffs contend that an

email Dussault sent on December 6, 2017, advising OCM not to confirm SCV’s venue

requests for Shapiro’s speech until after he met with the group, is evidence that he exercised

his “unbridled discretion” to bar SCV’s access to the University’s forums. (Pls. Opp’n

Mem. at 31.) However, Dussault communicated this message after SCV and Ziebarth

agreed on the need for planning for Shapiro who, in their own words, could produce some

“controversy” on campus. (See Ziebarth Dep. at 55, 73–74.) Accordingly, Dussault’s

email was certainly not an exercise of unbridled discretion or unique viewpoint-based

scrutiny.   Rather, it aligned precisely with what SCV, Buhta, and Dussault already

discussed—preparing for Shapiro’s visit by planning extensively.

       Plaintiffs’ argument that Dussault engaged in viewpoint discrimination by applying

the LSEP to them, but not to other purportedly similar groups, is also contrary to the record

evidence. As an initial matter, the fact that Dussault inquired as to the nature of the Shapiro

speech to determine if the policy should be used to plan the event, does not, in and of itself,

render that inquiry inherently content-based. See Veneklase v. City of Fargo, 248 F.3d 738,

745 (8th Cir. 2001) (“We reject the argument that because an inquiry might be necessary

to determine whether a person is [engaged in speech to which a policy or law applies], the

                                              61
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 62 of 66




[policy or law] is therefore content-based.”), cert. denied, 534 U.S. 815 (2001). The LSEP

itself contains criteria for determining when it should apply, so an initial inquiry into the

nature of the planned event is, at the very least, required to determine the policy’s

applicability. (See LSEP at 109.)

       Further, there is no record evidence that SCV actually participated in the LSEP

process, or was ever actually required to follow the LSEP’s requirements. SCV never filled

out any LSEP forms related to the Shapiro event—beyond a venue reservation request—

and did not prepare a LSEP proposal for either the Lauren Southern or Shapiro events.

(Dibble Dep. at 100–101.) Moreover, there is no evidence that an LSEP committee ever

met to discuss the event, much less that a committee ever approved or denied Shapiro’s

visit. In contrast, SCV did precisely what student groups typically do when planning events

that raise security concerns—they work with SUA and the UMPD to ensure the event is

hosted safely. (See Olsen Dep. at 45–46.)

       Finally, Plaintiffs’ argument that Buhta engaged in viewpoint discrimination by

rejecting both the Mayo Auditorium and Willey Hall for their event, but not for other

purportedly similar events, is also contrary to the record evidence. First, there is no evidence

that either Willey Hall or the Mayo Auditorium were the best venue options given the

significant security concerns. Buhta testified that when planning for security for an event,

“[e]verything [the UMPD] plan[s] for is maximum, worst case scenario[.]” (Buhta Dep. at

18.) He further explained that having been with the UMPD for 22 years, he does not like

using Willey Hall for any events because “it’s a huge building” and there are “seven different

entrances.” (Id. at 9, 65–66.) Notably, of the seven entrances, “four . . . have like a six-door

                                              62
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 63 of 66




entrance” which makes it even harder to secure. (Id. at 66.) Additionally, Willey Hall is

connected to the University’s West Bank skyway system, as well as its tunnel system, and

sits in an area where “all tunnels meet[.]” (Id.) As for the Mayo Auditorium, Buhta concluded

that recent construction had rendered the venue difficult to secure for Shapiro’s visit. See

supra § I(C)(3); (see also Buhta Dep. at 77–78.)

       Second, the fact that the University has secured other events in both Willey Hall and

the Mayo Auditorium in the past does not transform Buhta’s concern about those venues

into pretext. For instance, Plaintiffs cite to a 2014 event hosted by a non-University group,

the Somali Action Alliance, which brought the President of Somalia to Northrup

Auditorium. (Pls. SJ Mem. at 7.) First, there is no evidence in the record that SCV sought

out Northrup Auditorium as a venue for the Shapiro event. Second, the sponsoring

organization was not a registered student group, and the Somali Action Alliance covered

all security costs (unlike SCV, which was not charged for security for Shapiro’s event),

which included coordination between the UMPD, federal agencies, and local law

enforcement. (Buhta Dep. at 28–29; see also Schloner Decl. ¶ 3.) Plaintiffs also point to

two other events—a speech by Shaun King, a Black Lives Matter activist, hosted by SDS,

and a DFL gubernatorial forum hosted by the registered student group Queer Student

Advocates—that took place in Willey Hall as evidence of pretext. (Pls. SJ Mem. at 8.)

However, there is no evidence in the record indicating that either SDS or the Queer Student

Advocates raised any security concerns for those events or that there was a recent history

of protests at those events on other campuses.



                                             63
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 64 of 66




          Plaintiffs also cite three other events that bear mentioning. They note that in March

2017, then-state-representative Ilhan Omar spoke in the Mayo Auditorium. (Id. at 8.) And,

as discussed above, Plaintiffs point to a September 2018 visit by Angela Davis in Northrup

Auditorium. (Id.) Finally, Plaintiffs discuss a second Ilhan Omar speech in the Mayo

Auditorium in August 2019—this time as a U.S. Representative for Minnesota. (Id. at 9.)

However, each of those events was hosted by the University itself, 14 and accordingly, as

discussed previously, was governed by a different events policy, different considerations

regarding the use of campus resources, and different legal principles than those that govern

“private persons whose speech [the University] facilitates[.]” Rosenberger, 515 U.S. at

834. 15

          In sum, both Dussault and Buhta are entitled to qualified immunity from Plaintiffs’

as-applied First Amendment claim, and the Court grants Defendants’ motion for summary

judgment on that issue.




14
       The 2017 Ilhan Omar speech was hosted by the University’s Office for Equity and
Diversity, while the 2019 Ilhan Omar speech was hosted by the University’s School of
Public Health. (See Decl. of Amy Goetz in Opp’n to Pls.’ Mot. for Summ. J. [Doc. No.
82] ¶ 8.) Angela Davis’s 2018 visit was hosted by the University’s Office of Multicultural
Student Engagement. (Schloner Decl. ¶ 5.)
15
       Plaintiffs also provide a list of events held in Willey Hall dating back to early 2014,
which shows numerous student and non-student group events held in Willey Hall with up
to 900 guests. (See Pls. Ex. 25 [Doc. No. 73-16] at 2–24.) However, the record contains
no evidence that any of these events involved comparable security concerns to the Shapiro
event, or that any of the sponsoring groups had a history of protest activity at their events.
                                               64
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 65 of 66




           C.     Plaintiffs’ Official Capacity Claims for Injunctive Relief

       The Court now turns to Plaintiffs’ as-applied First Amendment claim against

Defendants Berthelsen, Clark, Buhta, and Dussault in their official capacities. The Court has

already held that both Shapiro and YAF lack standing to sue for injunctive relief. See Young

America’s Found., 370 F. Supp. 3d at 979. Accordingly, this claim concerns whether SCV

is entitled to injunctive relief.            “Claims against individuals in their official

capacities . . . require proof that a policy or custom of the entity violated the plaintiff’s

rights . . . .” Gorman, 152 F.3d at 914 (citing Hafer, 502 U.S. at 24–27). Here, the only policy

cited by Plaintiffs as being violative of their rights is the LSEP. (See, e.g., 2d. Am. Compl.

¶¶ 3–5, 9, 12, 16.) However, as the Court explained supra § II(B)(4), there is no genuine

dispute of material fact that SCV never followed the LSEP. SCV never filled out any LSEP

forms related to the Shapiro event—beyond a standard venue reservation request—and did

not prepare a LSEP proposal for either the Lauren Southern or Shapiro events. (Dibble

Dep. at 100–101.) Rather, SCV did precisely what student groups typically do when

planning events that raise security concerns—they work with SUA and the UMPD to

ensure the event is hosted safely. (See Olsen Dep. at 45–46.)

       Accordingly, there is no record evidence that any Defendant applied a University

policy to SCV that violated their rights. As such, Defendants Berthelsen, Clark, Buhta, and

Dussault are entitled to summary judgment on Plaintiffs’ as-applied First Amendment claim

against them in their official capacities.




                                                65
     CASE 0:18-cv-01864-SRN-HB Document 94 Filed 08/28/20 Page 66 of 66




   III.   CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that Defendants’ Motion for Summary Judgment (Doc. No. 62) is

GRANTED in its entirety, and Plaintiffs’ Motion for Summary Judgment (Doc. No. 68) is

DENIED. Plaintiffs’ Second Amended Complaint (Doc. No. 58) against Defendants is

dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 28, 2020                        s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                         66
